

































LEASE AGREEMENT








Between










WU/LH 400 AMERICAN L.L.C.,
as Landlord








-and-








IMMUNOMEDICS, INC.,
as Tenant























--------------------------------------------------------------------------------





TABLE OF CONTENT
ARTICLE 1. DEFINITIONS
.........................................................................................................1




ARTICLE 2. GRANTING CLAUSE
.............................................................................................4




ARTICLE 3. POSSESSION AND CONSTRUCTION
.................................................................5




ARTICLE 4. TENANT PAYMENTS
............................................................................................6




ARTICLE 5. TENANT'S WORK
..............................................................................................13




ARTICLE 6. USE OF TIIE PREMISES
....................................................................................15




ARTICLE 7. COMMON FACILITIES
......................................................................................17


    
ARTICLE 8.
UTILITIES............................................................................................................18




ARTICLE 9. LIENS
...................................................................................................................19




ARTICLE 10. MAINTENANCE, REPAIR AND ALTERATIONS
.........................................20




ARTICLE 11. ENTRY, INSPECTION, POSTING AND
DISPLAY........................................22




ARTICLE 12. LAWS AND INSURANCE STANDARDS
.......................................................23




ARTICLE 13. INDEMNIFICATION OF LANDLORD AND LIABILITY INSURANCE
...................................................................................................................23




ARTICLE 14. FIRE INSURANCE, DAMAGE AND DESTRUCTION
..................................27




ARTICLE 15. EMINENT DOMAIN
.........................................................................................31


ARTICLE 16. FINANCIAL INFORMATION; STATEMENT OF TENANT; AMENDMENT TO
LEASE..........................................................................................32







--------------------------------------------------------------------------------





ARTICLE 17. ASSIGNMENT, SUBLETTING AND HYPOTHECATION OF LEASE ........33




ARTICLE 18. INTENTIONALLY DELETED
.........................................................................42




ARTICLE 19. SURRENDER OF
PREMISES...........................................................................42




ARTICLE 20. HOLDOVER BY TENANT
...............................................................................42




ARTICLE 21. ADDITIONAL CONSTRUCTION
....................................................................42




ARTICLE 22. DEFAULT; REMEDIES
....................................................................................43




ARTICLE 23. NO WAIVER
......................................................................................................48




ARTICLE 24.
NOTICES............................................................................................................48




ARTICLE 25. SUBORDINATION AND
ATTORNMENT........................................................49




ARTICLE 26. HAZARDOUS MATERIALS
...........................................................................50




ARTICLE 27. MISCELLANEOUS PROVISIONS
..................................................................53




ARTICLE 28. SECURITY
DEPOSIT........................................................................................56




ARTICLE 29. RIGHT OF FIRST OFFER
................................................................................57




ARTICLE 30. TENANT'S SINGLE RENEWAL OPTION
......................................................60




ARTICLE 31. TENANT'S SELF-HELP
...................................................................................62




ARTICLE 32. LANDORD'S REPRESENTATIONS
...............................................................62
EXHIBITS









--------------------------------------------------------------------------------

























Exhibit "A"     Site Plan
Exhibit "B"     Rules and Regulations
Exhibit "C"     Intentionally Deleted
Exhibit "D"     Tenant Move-In and Lease Renewal Environmental
Questionnaire
Exhibit "E"     Tenant Move-Out Environmental Questionnaire

















































































--------------------------------------------------------------------------------













LEASE AGREEMENT


INDENTURE made this 27 day of October 2017 (the "Effective Date"), by and
between WU/LH 400 AMERICAN L.L.C., a Delaware limited liability company, with
offices c/o GTJ Management, LLC, 60 Hempstead Avenue, Suite 718, West Hempstead,
NY 11552, hereinafter referred to as "Landlord", and IMMUNOMEDICS, INC., a
Delaware corporation, with offices at 300 American Road, Morris Plains, New
Jersey 07950, hereinafter referred to as "Tenant".




W IT N E S S E T H:


ARTICLE 1. DEFINITIONS


Section 1.1.     Additional Rent. In addition to the Minimum Rent, all other
payments to
be made by Tenant to Landlord, shall be deemed to be and shall become additional
rent hereunder whether or not the same be designated as such (such amounts as
may become due, collectively, "Additional Rent"); and shall be due and payable
within thirty (30) days following receipt of a reasonably detailed invoice
therefor. Landlord shall have the same remedies for failure to pay Additional
Rent as for a nonpayment of Minimum Rent. All payments required to be made by
Tenant to Landlord pursuant to this Lease shall be delivered to the office of
the Landlord at the address set forth on the first page of this Lease or at such
place or places as Landlord may from time to time designate by notice to Tenant,
all without prior demand for same.


Section 1.2. Commencement Date I Expiration Date. A. As used herein,
"Commencement Date" shall mean the date of execution and delivery of this Lease
and "Expiration Date" shall mean October 31, 2031, unless the Lease Term shall
sooner terminate pursuant to any of the terms, covenants or conditions of this
Lease or pursuant to law.


B. If requested by either party, each of Landlord and Tenant agrees, upon such
request, to execute, acknowledge and deliver to the other, an instrument, in
form satisfactory to Landlord and Tenant, setting forth said Commencement Date
and the Expiration Date.


Section 1.3. Common Facilities. As used herein shall mean all facilities
furnished in the Industrial Center (as defined herein) and designated for the
general use, in common, of all occupants of the Industrial Center, including the
Tenant hereunder, its officers, agents, employees and customers. Common
Facilities shall include, but are not limited to, parking areas, streets,
sidewalks, canopies, roadways, washrooms, shelter, ramps, landscaped areas and
other similar facilities.


Section 1.4. Demised Premises. As used herein shall mean approximately 45,654
aggre­ gate square feet consisting of approximately 31,726 square feet located
on the ground floor the ("Ground Floor Space") and approximately 13,928 square
feet located on mezzanine (the "Mezzanine Space") of the building commonly known
as 400 American Road, American Enterprise Park, Morris Plains, New Jersey (the
"Building"), designated by cross-hatching on









--------------------------------------------------------------------------------













Exhibit A attached hereto and made a part hereof. The Demised Premises do not
include any exterior of the Building, or any space above the bottom of the
structural framework supporting the roof or below the finished floor level of
the area demised.


Section 1.5. Industrial Center. As used herein, the Industrial Center shall mean
the land depicted on Exhibit A attached hereto and by this reference
incorporated herein and the Building and all related common areas and common
facilities located thereon, less any deletion by Landlord pursuant hereto, plus
such additions and extensions as Landlord may from time to time designate as
included with the Industrial Center pursuant hereto. Exhibit A embodies the
proposed outline of the Industrial Center of which the Demised Premises will be
a part. Landlord may amend Exhibit A at any time and make such departures
therefrom as Landlord in its sole discretion may from time to time deem proper,
including the minor relocation of the Demised Premises as a result of
construction.


Section 1.6. Lease Term. The initial Lease Term shall be approximately fourteen
(14) Lease Years, commencing on the Commencement Date, and ending, unless
extended or sooner terminated pursuant to any of the terms, covenants or
conditions of the Lease or pursuant to law, at midnight on October 31, 2031 (the
"Initial Lease Term" and together with any Renewal Term, the "Lease Term").


Section 1.7. Lease Year. Shall mean each period of twelve (12) consecutive
months during the Lease Term commencing on the Commencement Date, except that
the first Lease Year shall be extended by the number of days, if any, required
for said first Lease Year to end on the last day of a calendar month. For
example, if the Commencement Date is August 15,2017, the first Lease Year shall
commence upon such date, the second Lease Year shall commence upon September 1,
2018 and so on.


Section 1.8.     Minimum Rent.
A. The annual Minimum Rent for the Initial Term is shown on Schedule "1" annexed
hereto and made a part hereof and, subject to the provisions of Section l.C.
below, shall be payable commencing on the Rent Commencement Date with respect to
the Ground Floor Space and the Complete Rent Commencement Date with respect to
the Mezzanine Space.


B. Tenant covenants and agrees to pay to Landlord the Minimum Rent, determined
in accordance with this Section 1.8, in advance on the first day of each
calendar month during the Lease Term, in equal monthly installments as set forth
in Subsection A above, without deduction or set-off except as expressly set
forth herein. In the event that the Complete Rent Commencement Date shall occur
on a date other than the first (1st) day of any calendar month, Tenant shall pay
to Landlord, on the first (1st) day of the month next succeeding the month
during which the Complete Rent Commencement Date shall occur, a sum equal to the
pro-rata amount applicable to the period from the Complete Rent Commencement
Date to the last day of the calendar month in which the Complete Rent
Commencement Date shall occur. Such payment, together with the sum paid by
Tenant upon the execution of this Lease, shall constitute payment of the Minimum
Rent for the period from the Complete Rent Commencement Date to and including
the last day of the next succeeding calendar month.











--------------------------------------------------------------------------------











C. Provided Tenant is not then in default in the observance and performance of
any of the terms, covenants and conditions of this Lease on Tenant's part to be
observed and performed beyond applicable notice and cure periods, then Tenant
shall be entitled to a conditional rent holiday, and not be required to pay, the
Minimum Rent otherwise due during each month in the period (the "Rent Holiday
Period") commencing on the Commencement Date and ending on the day immediately
preceding the twelfth (12th) month anniversary of the Commencement Date, both
dates inclusive. The date next following the expiration of the Rent Holiday
Period is referred to as the "Rent Commencement Date". During such period,
Tenant shall otherwise be required to comply with all of the other terms,
covenants and conditions of this Lease on Tenant's part to be observed and
performed, including, but not limited to, the obligation to make all payments
pursuant to Article 4 hereof. In addition, subject to the terms and provisions
of the last sentence of this subdivision C., provided Tenant is not then in
default in the observance and performance of any of the terms, covenants and
conditions of this Lease on Tenant's part to be observed and performed beyond
applicable notice and cure periods, then Tenant shall be entitled to a
conditional rent holiday, and not be required to pay, the Minimum Rent with
respect to the Mezzanine Space otherwise due during each month in the period
(the "Additional Rent Holiday Period") commencing on the Rent Commencement Date
and ending on day immediately preceding the twelfth (12th) month anniversary of
the Rent Commencement Date, both dates inclusive. The date next following the
expiration of the Additional Rent Holiday Period is referred to as the "Complete
Rent Commencement Date". If at any time during the Lease Term, Tenant shall be
in default in the observance and performance of any of the terms, covenants and
conditions of this Lease on Tenant's part to be observed and performed beyond
applicable notice and cure periods, then the total unamortized sum of the
Minimum Rent so conditionally excused by operation of the foregoing provisions
of this Subsection C shall become immediately due and payable by Tenant to
Landlord. If, as of the Expiration Date, Tenant shall not then be in default in
the observance and performance of any of the terms, covenants and conditions of
this Lease on Tenant's part to be observed and performed, Landlord shall waive
payment of all such Minimum Rent so conditionally excused.




Section 1.9. Permitted Use. Tenant shall use the Demised Premises solely for
biopharmaceutical research and development, the manufacture of biopharmaceutical
and other pharmaceutical products, for general office and business use including
selling, warehousing and distribution and for other activities normally
associated with the operation of a biopharmaceutical business.




Section 1.10. Real Estate Taxes. As used herein shall mean all real estate
taxes, assessments, water and sewer rents or charges and other governmental
impositions and charges of every kind and nature whatsoever, extraordinary as
well as ordinary, foreseen and unforeseen, and each and every installment
thereof, which shall or may during the Lease Term be assessed, imposed, become
due and payable or be levied by the lawful taxing authorities against the land,
buildings and all other improvements in the Industrial Center, or liens upon or
arising in connection with the use or occupancy or possession of, or becoming
due or payable out of or for, the Industrial Center or any part thereof or any
land, buildings or other improvements therein, including all commercially
reasonable costs and fees incurred by Landlord in contesting same or in
negotiating with the appropriate governmental authorities as to same.











--------------------------------------------------------------------------------







Except as otherwise set forth in the immediately succeeding paragraph of this
Section 1.10, nothing herein contained shall be construed to include as a Real
Estate Tax any inheri­ tance, estate, succession, transfer, gift, franchise,
corporation, income or profit tax that is or may be imposed upon Landlord;
provided, however, that, if at any time during the Lease Term the methods of
taxation prevailing at the commencement of the Lease Term shall be altered so
that in lieu of or as a substitute for the whole or any part of the taxes now
levied, assessed or imposed, there shall be levied, assessed or imposed an
income or other tax of whatever nature, then the same shall be included in the
computation of Real Estate Taxes hereunder. As used in this Lease, the term
"Tenant's Pro-rata Share of Complex Operating Costs" shall include any excise,
transaction, sales or privilege tax hereafter imposed by any government or
governmental agency upon Landlord on account of, attributed to, or measured by
rent or other charges payable by Tenant, or levied by reason of the public
parking made available by Landlord in the Industrial Center. Tenant shall not
have the right to contest the amount or application of any Real Estate Taxes
with any governmental authority.


Section 1.11. Tenant's Pro-rata Share. As used herein shall mean a fraction, the
numerator of which shall be the gross rentable area of the Demised Premises and
the denominator of which shall be the gross rentable area of all buildings in
the Industrial Center. As of the Commencement Date, Tenant's Pro-rata Share
shall be 46.7216%. Notwithstanding anything to the contrary contained herein,
Landlord has agreed that for the period from the Commencement Date to and
including the Complete Rent Commencement Date, Tenant shall not be required to
pay Tenant's Pro-rata Share of Real Estate Taxes nor Tenant's Pro-rata Share of
Complex Operating Costs with respect to the Mezzanine Space unless Tenant
occupies or stores any materials in the Mezzanine Space in which case, from and
after the date that Tenant occupies the Mezzanine Space, Tenant shall be
required to pay Tenant's Pro-rata Share of Real Estate Taxes and Tenant's
Pro-rata Share of Complex Operating Costs with respect to the Mezzanine Space.
Accordingly, provided that Tenant does not occupy or store any materials in the
Mezzanine Space during the Additional Rent Holiday Period, Tenant's Pro-rata
Share shall be reduced to 32.4679% during the Additional Rent Holiday Period.


ARTICLE 2. GRANTING CLAUSE


Section 2.1. Lease of Demised Premises. In consideration of the obligation of
Tenant to pay rent as herein provided and in consideration of the other terms,
covenants and conditions hereof, Landlord hereby leases and rents to Tenant, and
Tenant hereby leases and rents from Landlord, the Demised Premises TO HAVE AND
TO HOLD said Demised Premises for the Lease Term.


ARTICLE 3. POSSESSION AND CONSTRUCTION


Section 3.1. Demise Includes Use of Common Facilities. The demise to Tenant
shall include, in addition to the Demised Premises, the right to the
nonexclusive use in common with others of the Common Facilities, subject,
however, to the terms and conditions of this Lease and to the rules and
regulations set forth in Exhibit B which is attached hereto and made a part
hereof.


Section 3.2. Quiet Enjoyment. Tenant, upon paying the rent and performing
Tenant's obligations in this Lease, shall peacefully and quietly have, hold and
enjoy the Demised Premises











--------------------------------------------------------------------------------











and the appurtenances thereunto appertaining throughout the Lease Term, subject,
however, to the provisions of this Lease, to all other agreements, conditions,
restrictions and encumbrances and mortgages to which this Lease is subject and
subordinate.


Section 3.3. Industrial Center. Tenant acknowledges that Exhibit A attached
hereto is a site plan which generally depicts the layout of the Industrial
Center.


Section 3.4.     No Preparation of Demised Premises by Landlord.


A. Tenant shall take possession of the Demised Premises on the Commencement Date
in a strictly "as is", "where is" condition, and Landlord shall have no
obligation to alter, improve, decorate or otherwise prepare the Demised Premises
for Tenant's occupancy. The taking of possession of the Demised Premises by
Tenant shall be deemed a delivery of the Demised Premises by Landlord and an
absolute and unconditional acceptance of same by Tenant provided, however,
nothing contained in this subdivision shall limit Landlord's obligations to make
structural repairs pursuant to Article 10.


B. The parties agree that Tenant shall be solely responsible for performing any
alteration or other work necessary or desired by Tenant for its occupancy of the
Demised Premises.


C. Landlord has made no representations, warranties or promises with respect to
this Lease, to the Demised Premises, to any fixtures, equipment or other
property therein or to any matter related thereto, whether express or implied
and Tenant acknowledges that it has not relied upon any representations,
warranties or promises, whether from Landlord or from any of Landlord's
employees, agents or representatives. ALL IMPLIED WARRANTIES ARE EXCLUDED,
INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS, IF ANY. Tenant
waives any right to rescind this Lease under the laws of the State of New Jersey
and further waives any damages which may result from any lack of completion of
the Demised Premises.


Section 3.5. Initial Tenant's Work. Tenant shall, following the Commencement
Date, have the right to perform all work necessary to prepare the Demised
Premises for Tenant's occupancy (the "Initial Tenant's Work") at its sole cost,
expense and risk in accordance with plans and specifications therefor which
shall be subject to Landlord's approval, such approval not to be unreasonably
withheld, conditioned or delayed; provided, however, that Tenant shall make any
changes in Tenant's Initial Work required by any governmental department or
bureau having jurisdiction of the Center and Landlord's approval shall not be
required with respect to any such changes. The Initial Tenant's Work shall be
performed by Tenant in full compliance with the terms, provisions of conditions
set forth below in Article 5.


ARTICLE 4. TENANT PAYMENTS


Section 4.1. Tenant's Obligations To Pay Minimum Rent and Other Charges. During
the Lease Term, Tenant shall pay to Landlord without any prior demand and
without any deduction or set-off whatsoever (except as expressly set forth
herein), Minimum Rent in the manner hereinafter set forth. In addition to
Tenant's obligation to pay Minimum Rent, Tenant shall pay any tax, whether a
sales tax or otherwise, which is or shall be imposed on Tenant's payment of





--------------------------------------------------------------------------------









rent hereunder. Tenant further covenants and agrees to pay, as set forth below,
Tenant's Pro-rata Share of Complex Operating Costs and Tenant's Pro-rata Share
of Real Estate Taxes, both of which are included within the term "Additional
Rent". The obligations of Landlord and Tenant under the provisions of this
Article with respect to (i) the payment by Tenant of Minimum Rent and Additional
Rent, including, without limitation, any deficiencies with respect to previous
payments by Tenant on account of Tenant's Pro-rata Share of Complex Operating
Costs or Tenant's Pro-rata Share of Real Estate Taxes, or (ii) any credit to
which Tenant may be entitled on account of such aforesaid previous payments,
shall survive the expiration or any sooner termination of the Lease Term.


Section 4.2.     Intentionally Omitted.


Section 4.3.     Intentionally Omitted.


Section 4.4. Tenant's Pro-rata Share of Complex Operating Costs. Commencing with
the Commencement Date, and continuing thereafter during the Lease Term, Tenant
will pay to Landlord, Tenant's Pro-rata Share of Landlord's operating cost of
the Common Facilities ("Tenant's Pro-rata Share of Complex Operating Costs").
Tenant's Pro-rata Share of Complex Operating costs shall be a monthly charge to
be paid in advance, on the first day of each month, without deduction or
set-off(except as expressly set forth herein). Tenant's initial Pro-rata Share
of Complex Operating Costs shall be estimated by Landlord and the amount of such
estimate shall be furnished to Tenant on or about the Commencement Date. Within
one hundred twenty (120) days after the end of each calendar year of the Lease
Term, Landlord will furnish to Tenant a statement (the "Operating Costs
Statement") of the amount of Landlord's operating costs of the Common Facilities
for the immediately preceding Calendar year, Landlord's estimate of Landlord's
cost of operating the Common Facilities for the then calendar year and Tenant's
Pro­ rata Share of Complex Operating Costs for the then calendar year. Tenant
shall pay any deficiency in Tenant's Pro-rata Share of Complex Operating Costs
with respect to both the preceding calendar year and the then calendar year (as
a result of any delay in adjusting the monthly Tenant's Pro-rata Share of
Complex Operating Costs for the then calendar year) within thirty (30) days
after Landlord sends the Operating Costs Statement to Tenant. Landlord may
increase the monthly payment of Tenant's Pro-rata Share of Complex Operating
Costs to compensate for increased expenses including, but not limited to, snow
removal during periods of unusual snow fall. Landlord shall credit any excess
payments made by Tenant against the next regular installment of Tenant's
Pro-rata Share of Complex Operating Costs. Nothing herein shall prevent Landlord
from making retroactive adjustments to Tenant's Pro-rata Share of Complex
Operating Costs in the event that errors are discovered with respect to such
calculations for past calendar years.


Tenant's Pro-rata Share of Complex Operating Costs shall be based on the cost
and expense of operating, maintaining and managing the Common Facilities in a
manner deemed by Landlord reasonable and appropriate and for the best interest
of the Industrial Center, including without limitation:


(a) All costs and expenses, including capital expenses (the cost of each capital
expense, plus interest charges paid thereon, shall be amortized on a
straight-line basis over its estimated useful life and only the annual
amortization cost of such capital expense shall be included in Tenant's Pro-rata
Share of Complex Operating Costs for each calendar year until the cost of such









--------------------------------------------------------------------------------









capital expense is fully amortized), of operating, repairing, lighting,
cleaning, painting, striping, securing (including cost of uniforms, equipment
and all employment taxes) and insuring (including liability insurance for
personal injury, umbrella coverage, death and property damage, insurance and
extended coverage against fire, theft or other casualty, worker's compensation
insurance covering personnel, fidelity bonds for personnel, insurance against
liability for defamation and claims of false arrest occurring in or about the
Common Facilities, and plate glass insurance for glass exclusively serving the
Common Facilities) the Common Facilities;


(b) All costs and expenses incurred by Landlord in making the Landlord's Repairs
as set forth in Section 10.1 hereof;


(c) All costs and expenses of paying all personnel employed on a full or
part-time basis in the operation, maintenance or repair of the Common
Facilities;


(d)
All costs and expenses of removal of rubbish and debris;



(e)     All costs and expenses of regulating traffic;


(f) All costs and expenses of inspecting and depreciation on (straight-line)
machinery and equipment used in the operation and maintenance of the Common
Facilities and personal property taxes and other charges incurred in connection
with such equipment;


(g) All costs and expenses of the maintenance and replacement of paving, curbs,
walkways, drainage and lighting facilities in the Common Facilities including,
without limitation, a reserve equal to eight percent (8%) of the estimated cost
for resurfacing the parking area;


(h) All costs and expenses of planting, replanting and replacing flowers,
shrubbery and planters in the Common Facilities and the supplies required
therefor;


(i) All costs and expenses in the maintenance and replacement of the built-up
roof system and all items in connection therewith, including but not limited to,
flashing, expansion joints, pitch boxes, curbs, gutters, leaders and skylights;


(j) The cost of all utilities, including the cost of standby water for fire
protection, used in connection with the operation of the Common Facilities;


(k) The cost of snow and ice removal from the Common Facilities;


(1) The cost of property management services incurred by Landlord; and


(m) The cost of compliance with laws including, but not limited to, energy
management systems and/or other costs and expenditures pursuant to Leadership in
Energy and Environmental Design ("LEED") compliance.


Notwithstanding anything to the contrary contained herein, the following items
are excluded from
Complex Operating Costs:







--------------------------------------------------------------------------------







(i) the cost of any work performed (such as preparing a tenant's space for
occupancy, including painting and decorating) or services provided (such as
separately metered electricity) for any tenant (including Tenant) at such
tenant's cost, or provided by Landlord without charge as an inducement to lease
(such as free rent or improvement allowances);


(ii)     the cost of correcting defects in construction;


(iii) salaries of Landlord's officers and partners, its Building engineer and
its headquarters staff;


(iv) the cost of any work performed or service provided for any tenant of the
Building (other than Tenant) to a materially greater extent or in a materially
more favorable manner than that furnished generally to the other tenants and
occupants (such as electricity and cleaning services provided to retail
tenants);


(v)     the cost of any work performed or service provided (such as electricity)
for any facility other than the Building (such as a garage) for which fees are
charged;


(vi) the cost of any items for which Landlord is reimbursed by insurance
proceeds, condemnation awards, a tenant of the Industrial Center, or otherwise;


(vii)     the cost of any additions to the Industrial Center, or Complex
Operating
Costs generated by such additions, after the date of this Lease;


(viii) the cost of any repairs, alterations, additions, changes, replacements
and the like which under generally accepted accounting principles are properly
classified as capital expenditures;


(ix)     the cost of any repair made in accordance with Articles 14 and 15 of
this
Lease entitled "Damage or Destruction" and "Condemnation";


(x) insurance premiums to the extent any tenant causes Landlord's existing
insurance premiums to increase or requires Landlord to purchase additional
insurance;


(xi) interest and principal payments on any debt, depreciation and rental under
any ground lease or other underlying lease;


(xii) any real estate brokerage comrmss1ons or other cost incurred m procuring
tenants, or any fee in lieu of commission;


(xiii)     any advertising expenses;


(xiv) any costs representing an amount paid to a related or affiliated person of
Landlord which is in excess of the amount which would have been paid in the
absence of such relationship:


(xv) payments for rented equipment, the cost of which equipment would constitute
a capital expenditure if the equipment were purchased;







--------------------------------------------------------------------------------









(xvi) any expenses for repairs or maintenance which are covered by warranties,
guaranties or service contracts (excluding any mandatory deductibles);


(xvii) legal expenses arising out of the construction, operation, use,
occupation or maintenance of the Industrial Center, or the enforcement of the
provisions of any agreements affecting the Industrial Center, including this
Lease;


(xviii)     franchise taxes or income taxes of Landlord;
(xix)
refinancing costs and mortgage interest and amortization payments; (xx)    cost
of abating, removing, testing for or treating any environmental

condition in the Demised Premises, Building or the Industrial Center unless such
condition was
caused by Tenant;


(xxi) the cost of any work for which Landlord is fully reimbursed by another
tenant of the Industrial Center; and


any costs that are reimbursed or refunded to Landlord pursuant to any warranty
or insurance policy concerning the Industrial Center.


Section 4.5. Net Lease. It is the intention of the parties that the rent payable
hereunder shall be absolutely net to Landlord, so that this Lease shall yield to
Landlord the net annual basic Minimum Rent specified herein during the term of
this Lease, and that all costs, expenses and obligations of every kind and
nature whatsoever relating to the Demised Premises shall be paid by Tenant and
shall be deemed to be and shall become Additional Rent hereunder whether or not
the same be designated as such.


Section 4.6. Utility Service Charges. Tenant shall pay all utility charges in
accordance with the provisions of Article 8.


Section 4.7. Taxes. Commencing with the Commencement Date and continuing
thereafter during the term of this Lease, Tenant agrees to pay to Landlord on
the first day of each month, in advance, and without deduction or set-off except
as expressly set forth herein, Tenant 's Pro-rata Share of Real Estate Taxes.
Tenant’s initial monthly charge for Real Estate Taxes shall be based on
Landlord's estimate of Real Estate Taxes, written notice of which charge for the
initial tax year (as that term is hereinafter defined) shall be furnished to
Tenant at or around the Commencement Date. Such monthly charge may be
periodically adjusted by Landlord to more accurately reflect Tenant's Pro-rata
Share of Real Estate Taxes.


Within ninety (90) days of receipt of the tax bills for each tax year, Landlord
shall mail to Tenant a statement setting forth the Real Estate Taxes and the
amount of Tenant’s Pro-rata Share of Real Estate Taxes. Tenant's Pro-rata Share
of Real Estate Taxes paid or payable for each tax year during the Lease Term
shall be adjusted between Landlord and Tenant, each party hereby agreeing to pay
to the other, within thirty (30) days of the mailing of the aforesaid statement
to Tenant, such amount as may be necessary to effect Tenant's Pro-rata Share of
Real Estate Taxes based upon actual amounts due. The term "tax year" as used
herein shall mean the twelve-month











--------------------------------------------------------------------------------









period established as the real estate tax year by the taxing authorities having
jurisdiction over the
Industrial Center.


Should Tenant's obligation for the payment of Real Estate Taxes pursuant to this
Lease originate or terminate for less than a full tax year, Tenant's liability
for Real Estate Taxes shall be subject to a pro rata adjustment based on the
number of months of said tax year for which Tenant's obligation to pay Real
Estate Taxes is in effect.


Landlord shall pay Real Estate Taxes on or before when same are due. Tenant
shall pay promptly when due all taxes directly or indirectly imposed or assessed
on Tenant's business operations, machinery, equipment, improvements, inventory
and other personal property or assets, whether such taxes are assessed against
Tenant, Landlord or the Industrial Center as a single entity. In the event that
such taxes are imposed or assessed against Landlord or the Industrial Center,
Landlord, upon request, shall furnish Tenant with all applicable tax bills,
public charges and other assessments or impositions.


Notwithstanding the foregoing, Tenant shall pay during the Lease Term its
pro-rata share of water and sewer charges for the Industrial Center. These
charges shall be billed in a manner similar to that set forth above for Real
Estate Taxes.


Section 4.8. Insurance Premiums. In addition to paying Tenant's Pro-rata Share
of Landlord's insurance premiums as part of Tenant’s Pro-rata Share of Complex
Operating Costs, Tenant agrees to pay, within thirty (30) days after demand, any
increase in premiums that may be charged on insurance carried by Landlord
resulting from Tenant's use or occupancy of the Demised Premises or the
Industrial Center (the "Insurance Premium Charge"). In determining whether
increased premiums are the result of Tenant’s use or occupancy of the Demised
Premises, a schedule or "make-up" rate of the organization issuing the fire
insurance, extended coverage, vandalism and malicious mischief, special extended
coverage or any all-risk insurance rates for the Demised Premises or Industrial
Center or any rule books issued by the rating organization or similar bodies or
rating procedures or rules of Landlord's insurance companies shall be conclusive
evidence of the several items and charges which make up the insurance rates and
premiums on the Demised Premises and the Industrial Center. If due to the
Tenant's failure to occupy the Demised Premises, as herein provided, any such
insurance shall be canceled by the insurance carrier, then Tenant shall
indemnify and hold Landlord harmless against any loss which would have been
covered by such insurance. Tenant also shall pay any increase in premiums on
rent insurance as may be carried by Landlord for its protection against rent
loss through fire or other casualty, if such increase shall result from Tenant's
occupancy or failure to occupy.


Section 4.9. A. Tenant or its usual auditors of its normal books and records
(provided same are certified public accountants and are not compensated on a
contingent basis) in each case at Tenant's expense (except as otherwise set
forth in this Section 4.9), shall have the right to examine those portions of
Landlord's records (the "Records") which are reasonably required to verify the
accuracy of any amounts shown on any Operating Costs Statement provided Tenant
shall notify Landlord of its desire to so examine such records within ninety
(90) days next following rendition to Tenant of such Operating Costs Statement.
Upon Tenant's timely request, Landlord shall make such Records available and any
such examination shall be conducted at the office of Landlord's accountants or
at such other reasonable place designated by Landlord during









--------------------------------------------------------------------------------











normal office hours. Tenant acknowledges and agrees that not more than three (3)
of its employees or three (3) persons employed by such auditors shall be
entitled to entry to the offices of Landlord at any one time for the purposes of
such review and inspection. Tenant hereby recognizes the confidential,
privileged and proprietary nature of such Records and the information and data
contained therein, as well as any compromise, settlement or adjustment reached
between Landlord and Tenant relating to the results of such examination, and
Tenant covenants and agrees for itself, and its employees, agents and
representatives (including, but not limited to, such auditors, and any attorneys
or consultants retained by Tenant as hereinafter provided), that such books,
Records, information, data, compromise, settlement and adjustment which are
identified to Tenant or its auditors as confidential will be held in confidence
and not be divulged, disclosed or revealed to any other person except (x) to the
extent required by law, court order or directive of any governmental authority
or (y) to such auditors or any attorneys retained by Tenant or consultants
retained by Tenant in connection with any action or proceeding between Landlord
and Tenant as to Complex Operating Costs or any Operating Costs Statement and no
examination of any such Records shall be permitted unless and until such
auditors, attorneys and consultants affirmatively agree and consent to be bound
by the confidentiality provisions of this Section 4.9. This obligation of Tenant
and its employees, agents and representatives (including, but not limited to,
any such auditors, attorneys or consultants) shall survive the expiration or
sooner termination of the Lease Term.


B. In the event that Tenant, after having reasonable opportunity to examine the
Records (but in no event more than ninety (90) days from the date on which the
Records are made available to Tenant), shall disagree with the applicable
Operating Costs Statement, then Tenant may send a written notice ("Tenant's
Statement") to Landlord of such disagreement, specifying in reasonable detail
the basis for Tenant's disagreement and the specific amount which Tenant
believes is due. If Tenant fails to send Tenant's Statement to Landlord within
such ninety (90) day period, then the Operating Costs Statement shall be
conclusive and binding upon Tenant. In all instances, Tenant, pending the
resolution of any contest pursuant to the terms hereof, shall continue to pay
all sums as determined to be due in the first instance by such Operating Costs
Statement at the time the same are otherwise due and payable under the
provisions in this Lease, subject to adjustment upon the resolution of any
dispute pursuant to the last sentence of this paragraph. Landlord and Tenant
shall attempt to resolve such disagreement. If they are unable to do so within
thirty (30) days following delivery of Tenant's Statement, then Landlord and
Tenant shall agree upon a certified public accountant (the "Arbiter") whose
determination made in accordance with this paragraph shall be binding upon the
parties. The cost of the Arbiter shall be borne equally by Landlord and Tenant
(unless the Complex Operating Expenses were overstated by more than four percent
(4%), in which case Landlord shall bear the full cost of the Arbiter). The
Arbiter shall be a member of an independent certified public accounting firm
having at least three (3) accounting professionals and having at least fifteen
(15) years of experience in commercial real estate accounting. In the event that
Landlord and Tenant shall be unable to agree upon the designation of the Arbiter
within thirty (30) days after receipt of notice from the other party requesting
agreement as to the designation of the Arbiter, which notice shall contain the
names and addresses of two or more certified public accountants who are
acceptable to the party sending such notice (any one of whom, if acceptable to
the party receiving such notice as shall be evidenced by notice given by the
receiving party to the other party within such thirty (30) day period, shall be
the agreed upon Arbiter), then either party shall have the right to request the
American Arbitration Association (the "AAA") (or any organization which is the
successor









--------------------------------------------------------------------------------











thereto) to designate as the Arbiter a certified public accountant whose
determination made in accordance with this paragraph shall be conclusive and
binding upon the parties, and the cost charged by the AAA (or any organization
which is the successor thereto), for designating such Arbiter, shall be shared
equally by Landlord and Tenant. The Arbiter shall determine the issue and render
its decision as promptly as practicable choosing either Landlord's or Tenant's
determination as to the amount of Tenant's Pro-Rata Share of Complex Operating
Costs due and payable to Landlord. Landlord and Tenant hereby agree that any
determination made by an Arbiter designated pursuant to this paragraph shall not
exceed the amount(s) as determined to be due in the first instance by the
Operating Costs Statement, nor shall such determination be less than the
amount(s) claimed to be due by Tenant in Tenant's Statement, and that any
determination which does not comply with the foregoing shall be null and void
and not binding on the parties. In rendering such determination such Arbiter
shall not add to, subtract from or otherwise modify the provisions of this
Lease, including the immediately preceding sentence. Until the resolution of
such contest, Tenant shall timely pay Tenant's Pro-Rata Share of Complex
Operating Costs as determined by Landlord. Upon the resolution of such contest,
any suitable adjustments to the amounts due on account of Tenant’s Pro-Rata
Share of Complex Operating Costs shall be made, with any appropriate refund to
be made by Landlord to Tenant within thirty (30) days after the resolution of
such contest if required thereby and any underpayment by Tenant to be paid to
Landlord within thirty (30) days after resolution of such contest. If the
Arbiter determines (or Landlord and Tenant otherwise agree) that Landlord's
calculation of Complex Operating Costs for the calendar year under inspection
was overstated by more than four percent (4%), then Landlord shall pay Tenant's
actual reasonable out-of-pocket audit and inspection applicable to the review of
said calendar year statement within thirty (30) days after receipt of Tenant's
invoice therefor.


ARTICLE 5. TENANT'S WORK


Section 5.1. Except as expressly set forth herein, Tenant shall not, without
Landlord's prior written approval, in each instance, make (i) structural changes
or alterations in or to the Demised Premises of any nature, (ii) changes or
alterations which affect the Building's systems, which term shall include,
without limitation, the Building's utility, plumbing, ventilating, electrical,
air conditioning or heating systems or (iii) non-structural changes or
alterations costing more than $75,000 in the aggregate in any twelve (12) month
period. Prior to Tenant's commencing the Initial Tenant's Work described in
Section 3.5 above, or any other work in the Demised Premises for which
Landlord's prior approval is required, Tenant shall submit to Landlord for
Landlord's written approval (which approval shall not be unreasonably withheld
for non-structural work which does not affect any Building systems), complete
drawings, plans and specifications, if any, (herein collectively referred to as
"Tenant's Plan") for the improvements and installations to be made by Tenant
(said Initial Tenant's Work, together with all other work contemplated in this
Article 5 is herein collectively referred to as "Tenant's Work"). Tenant shall
also submit to Landlord for Landlord's written approval (x) the proposed budget
(updated as any work progresses) for all Tenant's Work to be made by Tenant and
(y) a list of contractors and subcontractors for Tenant's Work. Upon request,
Tenant agrees to employ Landlord's contractor to perform any part of Tenant’s
Work with respect to the Building's systems or the exterior of the Demised
Premises and/or any structural aspect of Tenant’s Work. Tenant acknowledges that
said Landlord's contractor may be a related party to Landlord and Tenant has no
objection thereto so long as the cost of such work does not exceed that which
Tenant would be obligated to pay an unrelated party. Tenant's Plan shall be
fully detailed, shall show complete dimensions, shall not







--------------------------------------------------------------------------------











require any changes in the structure of the Building (except as expressly
permitted pursuant hereto) and shall not be in violation of any laws, order,
rules or regulations of any governmental department or bureau having
jurisdiction of the Demised Premises.


Section 5.2. Within ten (10) days after submission to Landlord of Tenant's Plan,
Landlord shall either approve same or shall set forth in writing the particulars
in which Landlord does not approve same, in which latter case Tenant shall,
within ten (10) days after Landlord's notification, return to Landlord
appropriate corrections thereto. Such corrections shall be subject to Landlord's
approval not to be unreasonably withheld. Tenant shall pay to Landlord, promptly
upon being billed, any reasonable charges or expenses of Landlord's architects
and engineers in reviewing Tenant's Plan and/or insuring compliance therewith as
well as a construction management fee of two and one/half (2.5%) percent of the
aggregate hard costs for such work as set forth in Tenant's proposed budget for
any Tenant's Work required to be supervised or monitored by Landlord.


Section 5.3. Tenant further agrees that Tenant shall not make any changes in
Tenant's Plan subsequent to approval by Landlord unless Landlord consents to
such changes; provided, however, Landlord's consent shall not be required in
connection with any changes required by any governmental entity or agency.
Tenant shall pay to Landlord all costs and expenses caused by such change which
Landlord may incur or sustain in the performance by Landlord of any construction
or work in the Building. Landlord shall have the right to refuse to consent to
any such changes if in the reasonable judgment of Landlord or Landlord's
architect such changes materially deviate from Tenant's Plan theretofore
approved by Landlord or otherwise violate the terms of this Lease. Any charges
payable under this subparagraph 5.3 shall be paid by Tenant from time to time
upon demand as Additional Rent, whether or not the Lease Term shall have
commenced.


Section 5.4. Following compliance by Tenant with its obligations under the
foregoing subparagraphs and approval of Tenant’s Plan by Landlord, Tenant shall
commence Tenant's Work and it shall proceed diligently with same in a good and
workmanlike manner using first-class materials in order to complete same within
a reasonable period of time.


Section 5.5. Tenant agrees that in the performance of Tenant's Work (i) neither
Tenant nor its agents or employees shall interfere with any work being done at
the Industrial Center by other tenants or occupants thereof or by Landlord and
its contractors, agents and employees, (ii) intentionally omitted, (iii) that
Tenant shall comply with any reasonable rules and regulations proposed by
Landlord, its agents, contractors or employees, (iv) that all that all
contractors, subcontractors and personnel employed by Tenant shall be harmonious
and compatible with the labor employed by Landlord and other tenants in the
Industrial Center, it being agreed that if in Landlord's judgment the labor is
incompatible with the labor employed by Landlord or construction labor employed
by other tenants in the Industrial Center, Tenant shall immediately resolve such
incompatibility, or upon Landlord's demand immediately withdraw such labor from
the premises, (v) that prior to commencing Tenant's Work, Tenant shall procure
and deliver to Landlord worker's compensation, public liability, property damage
and such other insurance policies, in such form and amounts as shall be
reasonably acceptable to Landlord in connection with Tenant's Work, and shall
upon Landlord's request cause Landlord, any mortgagee of the Industrial Center
and such other entities as Landlord shall designate to be named as an insured







--------------------------------------------------------------------------------













thereunder, (vi) that Tenant shall hold Landlord, any mortgagee of the
Industrial Center and such other entities as Landlord shall designate harmless
from and against any and all claims arising from or in connection with any act
or omission of Tenant or its agents, contractors and employees, (viii) that
Tenant's Work shall be performed in accordance with the approved Tenant's Plan
and in compliance with the laws, orders, rules and regulations of any
governmental department or bureau having jurisdiction over the Industrial Center
and Tenant shall immediately correct any non-conforming work, and (vii) that
Tenant shall promptly pay for Tenant's Work in full and shall not permit any
lien to attach to the Demised Premises or the land and/or Industrial Center.


Section 5.6. In the event that Tenant shall not diligently perform and fully pay
for Tenant's Work and/or causes or permits any liens to attach to the Demised
Premises or the building containing the Demised Premises, as determined by
Landlord, then, in addition to any other remedies of Landlord in this Lease
contained, by law or otherwise, Landlord shall, to the extent Landlord deems
necessary, be entitled, at Tenant's expense, to restore and/or protect the
Demised Premises or the Industrial Center, and to pay or satisfy any costs,
damages or expenses in connection with the foregoing and/or Tenant's obligations
under this Lease.


Section 5.7. All trade fixtures and equipment installed or used by Tenant in the
Demised Premises shall be fully paid for by Tenant in cash and shall not be
subject to conditional bills of sale, chattel mortgage or other title retention
agreements, unless such conditional bill of sale, chattel mortgage or other
title retention interest does not affect Landlord's interest in the Demised
Premises or the Industrial Center.


Section 5.8. Notice is hereby given that the Landlord shall not be liable for
any labor or materials furnished or to be furnished to the Tenant upon credit,
and that no mechanic's or other lien for any such labor or materials shall
attach to or affect the reversion or other estate or interest of the Landlord in
and to the Demised Premises or the Industrial Center.


Section 5.9. Notwithstanding anything to the contrary contained herein, Landlord
shall not be obligated to give its consent or approval regarding Tenant's Work
in the event that such consent or approval is required of, and not given by,
Landlord's mortgagee. Tenant's Work shall in all respects conform to the
requirements, if any, imposed by any mortgage on the Industrial Center with
respect to such alterations and improvements.


Section 5.10. Landlord may, at any time and from time to time but upon
reasonable advance notice, in addition to any other right of access given to
Landlord pursuant to the terms of this Lease, enter upon the Demised Premises
with one or more engineers and/or architects of Landlord's selection to
determine the course and degree of completion of Tenant's Work and its
compliance with Tenant's Plan and the terms and conditions of this Lease.


Section 5.11. At the time Landlord approves the Tenant's Plan, Landlord, by
notice to Tenant, shall have the right to require Tenant to remove prior to the
Expiration Date any or all Tenant's Work performed by Tenant and restore the
Demised Premises to the condition it existed prior to the performance of said
Tenant's Work (such Tenant's Work which Landlord requires Tenant to remove,
"Designated Alterations").









--------------------------------------------------------------------------------













ARTICLE 6. USE OF THE PREMISES


Section 6.1. Permitted Use. During the Lease Term the Demised Premises shall be
used and occupied solely for the purposes set forth in Section 1.9 and for no
other purposes without the written consent of Landlord. Upon the Commencement
Date, Tenant shall commence the conduct of its business and shall continuously,
actively and diligently thereafter operate its business at the Demised Premises
in a high-grade and reputable manner and in accordance with the terms,
provisions and conditions of this Lease.


Section 6.2.     Operation of Demised Premises.


A. If any governmental license or permit shall be required for the proper and
lawful conduct of Tenant's business in the Demised Premises or any part thereof,
Tenant, at its expense, shall duly procure and thereafter maintain such license
or permit and submit the same to Landlord for inspection. Tenant shall at all
times comply with the terms and conditions of each such license or permit.
Without limiting the generality of the forgoing, Tenant (and not Landlord) shall
be responsible at its own cost, expense and risk to obtain a certificate of
occupancy for Tenant's use and occupancy of the Demised Premises, it being
agreed, however, that Landlord shall reasonably cooperate with Tenant's
obtaining any local permitting relating to Tenant's use of the Demised Premises
as herein contemplated, and Tenant shall pay Landlord's out-of-pocket expenses
paid or incurred in connection therewith.


B. Tenant shall not at any time use or occupy the Demised Premises, or suffer or
permit anyone to use or occupy the Demised Premises, or do anything to be done
in, brought into or kept on the Demised Premises, which in any manner (a)
violates the Certificate of Occupancy for the Demised Premises; (b) causes or is
liable to cause injury to the Demised Premises or the Industrial Center or any
equipment, facilities or systems therein; (c) constitutes a violation of the
laws and requirements of any public authorities or the requirements of insurance
bodies; (d) constitutes a nuisance, public or private; (e) makes unobtainable
from reputable insurance companies authorized to do business in the State of New
Jersey any fire insurance with extended coverage, or liability, elevator, boiler
or other insurance at standard rates required to be furnished by Landlord under
the terms of any mortgages covering the Demised Premises; (f) discharges
objectionable fumes, vapors or odors into the Demised Premises and/or Industrial
Center's flues or vents or otherwise in such manner as may offend other tenants
or occupants of the Industrial Center; or (g) is in violation of laws or any
regulation of any governmental authority.


C. Tenant, at Tenant's expense, shall at all times cause all portions of the
Demised Premises to be kept in a clean and safe condition, including, without
limitation, the windows, doors and loading docks thereof, in a manner reasonably
satisfactory to Landlord and in compliance with the requirements of all
governmental authorities having jurisdiction therein.


D.     Intentionally Omitted.


E. Tenant covenants and agrees that no part of the loading docks, drives,
sidewalks or walkways abutting or leading to the Demised Premises, nor the
Demised Premises itself, has been leased to Tenant for retail, commercial or
sale purposes and that Tenant shall use no part thereof for such purposes.





--------------------------------------------------------------------------------











F. Tenant covenants at all times to exterminate and keep the Demised Premises in
a clean, sanitary and wholesome condition at its own cost and expense.


G. Tenant shall store all of Tenant's refuse and rubbish in the Demised Premises
enclosed areas and in sanitary containers and arrange for it to be removed from
the Demised Premises at Tenant's sole cost and expense. Landlord shall not be
required to furnish any services or equipment for the removal of such refuse and
rubbish. Tenant further agrees that the refuse and rubbish to be collected or
disposed of from the Demised Premises shall be removed only in accordance with
the present or future regulations established by Landlord. If the use of plastic
bags for external refuse storage and disposal is unsatisfactory due to vandalism
or other cause, Tenant will place refuse, at Landlord's request, in metal
containers.


H. Tenant shall not place any item, merchandise, inventory, fixture or equipment
within the Demised Premises which will have a weight in excess of the floor load
of the Demised Premises. Tenant shall not (i) stack merchandise or materials
against the walls so as to create a load or weight factor upon the walls, (ii)
tie in Tenant's racking systems with such walls or (iii) hang equipment from (or
otherwise load) the roof or structural members of the Building, in any such
case, without the express written consent of Landlord in each instance which may
be withheld by Landlord in its sole and absolute discretion.


Section 6.3. Rules and Regulations. The rules and regulations set forth in
Exhibit B are made a part of this Lease, and Tenant agrees to comply with and
observe the same. Tenant's failure to keep and observe the rules and regulations
shall constitute a breach of the terms of this Lease in the manner as if the
same were contained herein as covenants. Landlord reserves the right from time
to time to reasonably amend or supplement said rules and regulations and to
adopt and promulgate additional reasonable rules and regulations applicable to
the Demised Premises and the Industrial Center so long as such amended and/or
supplemented rules and regulations are reasonable and do not prohibit Tenant's
use of the Demised Premises for Tenant's intended purpose. Notice of such
additional rules and regulations, and amendments and supplements, if any, shall
be given to Tenant, and Tenant agrees to comply with and observe all such
amendments and supplements from and after the date of such notice.


Section 6.4. Parking. Tenant shall have the right to use in common with other
tenants at the Industrial Center, up to seventy-five (75) automobile parking
spaces in the parking areas of the Industrial Center on a non-exclusive
first-come, first serve basis. In no event may cars or trucks owned or operated
by Tenant, its agent, contractors, employees or invitees (collectively,
"Tenant's Vehicles") (i) obstruct or restrict access or passage over or through
the parking areas, roadways or accessways of the Industrial Center, or (ii) be
parked in any parking spaces which are for the exclusive use of any other
occupant of the Industrial Center. Tenant shall not have the right to park
Tenant's Vehicles in any other areas of the Industrial Center except as set
forth in this Section 6.4.


ARTICLE 7. COMMON FACILITIES.


Section 7.1. Common Facilities Under Control of Landlord. The Common Facilities
shall at all times be subject to the exclusive control and management of
Landlord, and Landlord shall have the right from time to time, and provided that
the visibility of and the access to the









--------------------------------------------------------------------------------









Demised Premises are not materially and adversely affected, to do any of the
following: add, alter or construct upon any portion of the Industrial Center;
change the area, level, location and arrange­ ment of such parking areas and
other facilities comprising the Common Facilities; restrict parking by Tenant
and its employees to employee parking areas; do such things as in Landlord's
reasonable discretion may be necessary regarding said facilities; and make all
reasonable rules and regulations pertaining to and necessary for the proper
operation and maintenance of the Common Facilities. Except as in this Lease
specifically provided, Tenant shall have no right or interest in the Common
Facilities. If the Common Facilities shall be changed or diminished in
accordance with the terms hereof, Landlord shall not be subject to any liability
to Tenant and Tenant shall not be entitled to any compensation or abatement of
rent nor shall any change or diminution of such areas be deemed constructive or
actual eviction. Tenant agrees not to hinder, block or deny access of vehicular
ingress and egress of any other tenant to and from the Building.


Section 7.2. Industrial Center as Private Property. In order to establish that
the Industrial Center, and any portion thereof is and will continue to remain
private property, the Landlord shall have the unrestricted right in the
Landlord's sole discretion, with respect to the entire Industrial Center and/or
any portion thereof owned or controlled by the Landlord, to close the same to
the general public for one (1) non-business day in each calendar year and, in
connection therewith, to seal off all entrances to the Industrial Center or any
portion thereof.


ARTICLE 8. UTILITIES


Section 8.1. Obtaining Utilities. Tenant shall make application for, arrange for
and pay or cause to be paid and shall be solely responsible for all charges for
utility services and shall indemnify Landlord and save it harmless against any
liability or charges on account thereof. In the event any such utility charges
are not paid by Tenant when due, Landlord may pay the same to the utility
company or department furnishing the same and any amount so paid by Landlord
shall be paid by Tenant as Additional Rent for the month next following such
payment by Landlord.


Section 8.2. Installation of Equipment by Tenant. Tenant further agrees that it
will not install any equipment which will exceed or overload the capacity of any
utility facilities. If Landlord approves the installation of any equipment to be
installed by Tenant that would require additional utility facilities, the same
shall be installed at Tenant's expense in accordance with plans and
specifications to be approved in writing by Landlord. Any additional feeders or
risers to supply Tenant's additional electrical requirements, and all other
equipment proper and necessary in connection with such feeders or risers shall
be installed by Landlord or, at Landlord's election, by Tenant, at the sole cost
and expense of Tenant, provided, that, in Landlord's judgment, such additional
feeders or risers are necessary and are permissible under applicable laws and
insurance regulations and the installation of such feeders or riders will not
cause permanent damage or injury to the Building or the Demised Premises or
cause or create a dangerous or hazardous condition or entail excessive or
unreasonable alterations or repairs to or interfere with or disturb other
tenants or occupants of the Building.


Section 8.3. Cessation of Utilities. Landlord shall not be liable to Tenant for
any damages should the furnishing of any utilities by any utility company be
interrupted or required to be terminated because of necessary repairs or
improvements or any cause beyond the control of Landlord. Nor shall any such
interruption or cessation relieve Tenant from the performance of









--------------------------------------------------------------------------------













any of Tenant’s covenants, conditions and agreements under this Lease.
Notwithstanding anything to the contrary, if (i) all or any substantial portion
of the Demised Premises are rendered untenantable by reason of the fact that, as
a result of Landlord’s negligence or willful misconduct (or the negligence or
willful misconduct of Landlord's employees, contractors or agents), electrical,
water, HVAC or other critical service to the Demised Premises (or a material
portion thereof) are unavailable or inoperative or are at a materially reduced
capacity or level, (ii) Tenant shall give to Landlord notice of such failure,
interruption, cessation or reduction and such resulting untenantability, (iii)
Landlord shall fail within five (5) business days from the date Landlord
receives Tenant's notice of such failure of the aforesaid service and resulting
untenantability to cause such matter to be resolved or cured or perform such
maintenance or repair to the extent necessary to again render tenantable the
Demised Premises or a portion thereof so previously rendered untenantable as
hereinabove provided, and (iv) the Demised Premises or the applicable portion
thereof as described above shall continue to be untenantable by reason of such
in operation or unavailability of such aforesaid service for the purposes for
which the Demised Premises are leased, and (v) Tenant shall not then using or
occupying all or such portion of the Demised Premises so rendered untenantable,
then, upon the occurrence of all the aforesaid events, as Tenant's sole remedy
therefor, commencing on the day after the expiration of such five (5) business
day period, the Minimum Rent shall abate until the Demised Premises, or such
substantial portion thereof so previously rendered untenantable are rendered
tenantable; with it understood that if less than substantially all of the
Demised Premises are untenantable, then Tenant shall continue to pay Minimum
Rent with respect to the tenantable portion of the Demised Premises based on the
proportion that the rentable square feet of the tenantable portion of the
Demised Premises bears to the total rentable square feet of the Demised
Premises.


Section 8.4. Demised Premises Heating and Air-Conditioning. Tenant agrees to
operate any heating and air-conditioning servicing the Demised Premises in such
a manner so as to maintain an adequate temperature within the Demised Premises
during Tenant's business hours and at such temperatures during non-business
hours to prevent the freezing of any pipes or plumbing facilities. Tenant agrees
to keep in force a standard maintenance agreement, at the sole expense of
Tenant, and to furnish a copy of such agreement to Landlord upon request. If
Tenant does not provide such maintenance agreement, Landlord shall have the
right to enter into such agreement on behalf of Tenant at Tenant's sole cost and
expense.


Section 8.5. Electricity and other Meters. Meters to measure electricity and gas
consumed at the Demised Premises have been installed in the Demised Premises so
that electricity and gas may be measured separately. Tenant shall make its own
arrangements with the utility company supplying the utilities for service.
Tenant shall take good care of any meter which measures the consumption of
utilities at the Demised Premises and all equipment installed in connection
therewith, at Tenant's sole cost and expense, and make all repairs thereto as
and when necessary to insure that any such meter is, at all times during the
Lease Term, in good working order. Tenant shall make all appropriate
applications to the local utility companies at such times as shall be necessary
to ensure that utilities are available at the Demised Premises, and shall pay
all required deposits, connection fees and/or charges for meters within the
applicable time period set by the local utility company. Tenant shall be solely
responsible for and promptly pay all charges for heat, water, electricity, sewer
rents or charges, and any other utility used or consumed in the Demised Premises
or in providing heating and air-conditioning to the Demised Premises, including
in each instance, all sales and other taxes applicable to the sale or supply of
such utilities,









--------------------------------------------------------------------------------











said responsibility commencing on the earlier of the Commencement Date or the
date Tenant first enters the Demised Premises for any reason.


ARTICLE 9. LIENS


Section 9.1. Discharge of Lien. Tenant shall, prior to the commencement of any
work upon the Demised Premises, do all things necessary to prevent the filing of
any mechanics' or other liens against the Industrial Center, the Demised
Premises or any part thereof by reason of work, labor, services or materials
supplied or claimed to have been supplied to Tenant or anyone holding the
Demised Premises, or any part thereof, through or under Tenant. If any such lien
or notice thereof shall at any time be filed against the Demised Premises, then
Tenant shall either cause the same to be discharged of record within twenty (20)
days after notice of the date of filing of the same or, if Tenant, in Tenant's
discretion and in good faith, determines that such lien should be contested,
furnish such security as may be necessary or required, as determined by
Landlord, to prevent any enforcement or foreclosure proceedings against the
Demised Premises during the pendency of such contest. If Tenant shall fail to
discharge such lien within such period or fail to furnish such security, then,
in addition to any other right or remedy of Landlord resulting from such
default, Landlord may, but shall not be obligated to, discharge the same either
by paying the amount claimed to be due or by procuring the discharge of such
lien in such manner as is, or may be, prescribed by law. Tenant shall repay to
Landlord, as Additional Rent, all sums disbursed or deposited by Landlord
pursuant to the foregoing provisions of this Section 9.1, including interest and
the costs, expenses and reasonable attorneys' fees incurred by Landlord in
connection therewith.


ARTICLE 10. MAINTENANCE.REPAIRANDALTERATIONS


Section 10.1. Landlord and Tenant Repair. Landlord shall (i) make structural
repairs to the exterior walls, common exterior facade, roof and foundation of
the Building, (ii) maintain the Common Facilities in good order and conditions
and properly lighted, to include prompt repair and restriping when required in
the parking area, prompt cleaning and removal of snow and ice, landscaping
(grass cutting, weed control, shrub replacement and maintenance) and all other
services necessary to operate a first-class Industrial Center, and (iii)
maintain utility lines, drains, and related facilities, serving all tenants of
the Industrial Center), (iv) clean the exterior of the Building, including
glass, and (v) replace any cracked or broken glass ("Landlord's Repairs")
excepting, in each case, any work done by Tenant or by Landlord for Tenant;
provided, however, that in each case Tenant shall have given Landlord prior
written notice of the necessity of such repairs. The cost of all repairs made by
Landlord shall be included in the Tenant's Pro-rata Share of Complex Operating
Costs pursuant to Paragraph 4.4 of this Lease. If any such repair is required by
reason of the act, omission or negligence, improper conduct of Tenant or any of
its contractors, agents, invitees, delivery men, vendors, distributors,
employees or other person using the Demised Premises with Tenant's consent,
express or implied, or Tenant's failure to perform any of its obligations under
this Lease, then Landlord may, at its option, make such repair and Tenant shall
pay to Landlord, as Additional Rent, upon demand, the reasonable cost of such
repairs plus interest from the date of such repair by Landlord until such
payment is made by Tenant to Landlord. Except as hereinbefore provided, Tenant
covenants and agrees to keep and maintain in good working order, condition and
repair the Demised Premises and every part thereof, including fixtures and
equipment therein, the exterior and interior portions of all loading docks,
doors, door







--------------------------------------------------------------------------------











checks, security gates, all Building systems, including plumbing and sewage
facilities within the Demised Premises (and the free flow of sewer lines
therein) and all sprinkler, heating, air­ conditioning, ventilation, mechanical,
electrical and lighting systems and all fixtures, interior walls, floors and
ceilings within the Demised Premises. Tenant shall accomplish any and all
repairs, alterations, replacements and modifications at its own expense, using
materials and labor of kind and quality equal to the original work. As a
material inducement to Landlord to enter into this Lease and to accept Tenant's
use of the Demised Premises as herein permitted, Tenant covenants and agrees to
and with Landlord that Tenant shall, at its sole cost and expense, surrender the
Demised Premises and all areas of the Industrial Center subjected to Tenant's
use at the expiration or earlier termination of this Lease broom clean, with
Tenant's personal property, furniture, fixtures and equipment and all Designated
Alterations removed. Landlord and Tenant's obligations under this Section 10.1
shall be subject to the provisions of Section 13.6(b) and the so­ called "waiver
of subrogation" provisions referred to therein.


If any repairs required to be made by Tenant hereunder are not made within
twenty (20) days after written notice delivered to Tenant by Landlord, or if
such repairs are of a nature that they cannot be completed within twenty (20)
days, then if Tenant, within such twenty (20) day period has not commenced such
repair or having commenced such repairs, thereafter fails to diligently complete
such repairs, then Landlord may, at its option, make such repairs without
liability to Tenant for any loss or damage which may result to its inventory or
business by reason of such repairs, and Tenant shall pay to Landlord, as
Additional Rent, upon demand, the reasonable cost of such repairs plus interest
from the date of payment by Landlord until repaid by Tenant.


Except as provided herein, Landlord shall have no obligation to repair or
maintain the Demised Premises, or any part thereof, or any Building system
therein, including, without limitation, the plumbing, heating, electrical,
air-conditioning or other mechanical installations therein.




Section 10.2. Fixtures and Signs. Tenant shall not install or fix any sign,
device, fixture or attachment on or to the exterior or interior of the Demised
Premises or Building, nor place any vents, structure, building, improvement,
sign or advertising device or obstruction of any type or kind upon the Common
Facilities or on or to the exterior or interior of the Demised Premises, without
first obtaining Landlord's written consent, which may be withheld in Landlord's
sole and absolute discretion. If Tenant shall do any of the foregoing acts in
contravention of this provision, then Landlord shall have the right to remove
any such decoration, paint, alteration, sign, device, fixture or attachment,
etc., and restore the Demised Premises and/or the Common Facilities to the
condition thereof prior to such act, and the cost of such removal and
restoration shall be paid by Tenant as an additional charge. Any signage
approved for Tenant shall be installed, maintained and at the termination or
expiration of this Lease removed by Tenant at Tenant's sole cost, expense and
risk.


Throughout the term of this Lease, Landlord reserves the right to remodel or
renovate the Building facade and to require Tenant to replace, at its sole
expense, its existing signage once during the original term of this Lease to
conform to Landlord's common signage scheme for the Building as to sign size,
location and material, but using Tenant's standard logo and sign colors.









--------------------------------------------------------------------------------













Section 10.3. Construction Standards. All construction work done by Tenant
within the Demised Premises shall be performed in compliance with Article 5
hereof. Tenant shall, at Tenant's sole cost and expense, erect and install a
temporary enclosure, subject to Landlord's reasonable approval, which structure
shall enclose all of the Demised Premises during construction therein, and which
enclosure shall meet all state and local fire codes and Landlord's insurance
standards.


ARTICLE 11. ENTRY, INSPECTION, POSTING AND DISPLAY


Section 11.1. Posting Notices. With not less than two (2) business days' prior
notice and, at Tenant's option accompanied by a representative of Tenant, Tenant
shall permit Landlord and any authorized representative of Landlord to enter the
Demised Premises at all reasonable times during business hours for any of the
following purposes: serving or posting or keeping posted thereon notices
required by any law or which Landlord may reasonably deem necessary or
appropriate for the protection of Landlord or its interest; inspecting the
Demised Premises; inspecting the heating and air-conditioning service facilities
and sprinkler facilities; any other reason that may be necessary to comply with
any laws, ordinances, rules, regulations or requirements of any public authority
or any applicable standards that may from time to time be established by all
carriers of insurance on the Demised Premises, any Board of Underwriters, Rating
Bureau or similar bodies or that Landlord may deem necessary to prevent waste,
loss, damage, or deterioration to or in connection with the Demised Premises.
Nothing herein shall imply any duty upon the part of Landlord to do any work
which, under any provision of this Lease, Tenant may be required to perform, and
the performance thereof by Landlord shall not constitute a waiver of Tenant's
default in failing to perform the same. Landlord may, during the progress of any
work on the Demised Premises, keep and store upon the Demised Premises all
necessary materials, tools and equipment without the same constituting a
constructive eviction of Tenant in whole or in part, and the rents reserved
shall not abate while said work is in progress by reason of loss or interruption
of Tenant's business or otherwise. Landlord shall not in any event be liable for
inconvenience, annoyance, disturbance, loss of business or other damage of
Tenant by reason of the performance of any work on the Demised Premises, or on
account of bringing materials, supplies and equipment into or through the
Demised Premises during the course of work on or in or under the Demised
Premises, and the obligations of the Tenant under this Lease shall not thereby
be affected in any manner whatsoever. However, Landlord, in connection with the
doing of any such work, shall use reasonable efforts to minimize interference
with Tenant's business without any obligation to utilize labor at overtime or
other premium pay rates.


Section 11.2. Entry to Demised Premises. With not less than two (2) business
days' prior notice and, at Tenant's option accompanied by a representative of
Tenant, Landlord and any authorized representative of Landlord may enter the
Demised Premises at all reasonable times during business hours for the purpose
of exhibiting the same to prospective purchasers, mortgagees, and, during the
final twelve (12) months of the Lease Term, may exhibit the Demised Premises for
hire.


Section 11.3. Landlord's Easement. Tenant hereby grants to Landlord such
licenses and easements in, over or under the Demised Premises or any portion or
portions thereof as shall be reasonably required for the installation or
maintenance of mains, conduits, pipes, ducts or other facilities to serve the
Industrial Center, or any part thereof, including, but not by way of limitation,









--------------------------------------------------------------------------------









the premises of any other tenant or occupant; provided, however, that no
exercise, occupancy under or enjoyment of any such license or easement shall
result in the permanent unreasonable interference with Tenant's use of the
Demised Premises as contemplated by this Lease.


ARTICLE 12. LAWS AND INSURANCE STANDARDS


Section 12.1. Tenant's Compliance With Laws and Insurance Standards. Tenant
shall, during the Lease Term and at Tenant's sole cost and expense, promptly
comply in every respect with the following: all codes, laws, ordinances, rules
and regulations of all federal, state, county and municipal governments,
including without limitation, all Environmental Laws (hereinafter defined) now
in force or that may be enacted hereafter; all requirements of the American with
Disabilities Act of 1990, as the same may be hereafter modified from time to
time; all directions, rules and regulations of the fire marshal, health officer,
building inspector, zoning official and/or other proper officers of the
governmental agencies having jurisdiction over the Demised Premises; all
carriers of insurance on the Demised Premises, any Board of Underwriters, Rating
Bureau and any similar bodies, which are applicable to Tenant's use and
occupancy of the Demised Premises. Tenant shall, at Tenant's sole cost and
expense, make all changes to the Demised Premises which are or hereafter may be
required in order to comply with the foregoing. Tenant expressly covenants and
agrees to indemnify and save Landlord harmless from any penalties, damages or
charges imposed for any violation of any and all laws, ordinances, rules or
regulations or violations of the covenants herein expressed, whether occasioned
by Tenant or any person upon the Demised Premises. Tenant shall not do, suffer
or permit anything to be done in or about the Demised Premises or the Industrial
Center which would: (a) subject Landlord to any liability for injury to any
person or property, (b) cause any increase in the insurance rates applicable to
the Industrial Center, or (c) result in the cancellation of, or the assertion of
any defense by any insurer to any claim under, any policy of insurance
maintained by or for the benefit of Landlord.


Section 12.2. Tenant's Use of Demised Premises Impaired. Tenant shall have no
claim against Landlord for any damages should Tenant's use and occupancy of the
Demised Premises for the purpose set forth in this Lease be prohibited or
substantially impaired by reason of any law, ordinance or regulation of federal,
state, county or municipal governments or by reason of any act of any legal or
governmental or other public authority.


ARTICLE 13. INDEMNIFICATION OF LANDLORD AND LIABILITY INSURANCE


Section 13.1. Tenant Indemnity. Except to the extent caused by the negligence or
willful
misconduct of Landlord, its agents, employees or contractors, (a) Tenant hereby
indemnifies and
agrees to defend and hold Landlord and its lenders, managing agents and its and
their respective members, partners, affiliates, principals, shareholders,
officers, directors, members, trustees, fiduciaries, servants, agents and
employees free and harmless from and against all suits, causes, actions,
damages, liabilities, penalties, costs, charges, fees and expenses (including
without limitation, attorneys' fees and disbursements), including without
limitation, any claim relating to with loss of life, personal injury or property
damage incurred in connection with or arising from (i) a breach by Tenant under
this Lease or (ii) any occurrence in, upon, at or from the Demised Premises or
(iii) the occupancy or use by Tenant of the Demised Premises or (iv) subject, to
Section 13.5(b) below, any act or omission by Tenant, its agents, contractors,
employees, invitees, licensees or concessionaires, whether or not occurring or
resulting in damage or injury within the





--------------------------------------------------------------------------------











Demised Premises or upon the Common Facilities and whether or not any such act
or omission constitutes a violation of law or this Lease; (b) Tenant shall store
its property in and shall occupy the Demised Premises and all other portions of
the Industrial Center at its own risk; Landlord shall not be responsible or
liable at any time for any loss or damage to Tenant's merchandise, equipment,
fixtures or other personal property of Tenant or to Tenant's business; (c)
Landlord shall not be responsible or liable to Tenant, or to those claiming by,
through or under Tenant, for any loss or damage to either the person or property
of Tenant, or of those claiming by, through or under Tenant, that may be
occasioned by or through the acts or omissions of persons occupying adjacent,
connecting or adjoining premises; (d) Landlord shall not be responsible or
liable for any defect, latent or otherwise, in any building in the Industrial
Center or in any of the equipment, machinery, utilities, appliances or apparatus
therein (provided that the foregoing shall not in any way reduce Landlord's
repair, maintenance, replacement and restoration obligations set forth in this
Lease); (e) Landlord shall not be responsible or liable for any injury, loss or
damage to any person or to any property of Tenant or other person caused by or
resulting from bursting, breakage or leakage, steam or snow or ice, running,
backing up, seepage, or the overflow of water or sewage in any part of the
Industrial Center or for any injury or damage caused by or resulting from any
defect or negligence in the occupancy, construction or use of any building in
the Industrial Center, or machinery, apparatus or equipment therein or thereon;
or (f) by or from the acts of negligence of any occupant of the Industrial
Center building. Providing Tenant has knowledge of same, Tenant shall give
prompt notice to Landlord in case of fire or accidents in the Demised Premises
or in the building of which the Demised Premises are a part and of defects
therein or in any fixtures or equipment. Landlord shall in no event be liable
for any damages arising from any act, omission or negligence of any other tenant
at the Industrial Center. In case Landlord shall be made a party to any
litigation commenced by or against Tenant through no fault of Landlord, its
agents, contractors or employees, Tenant shall protect and hold Landlord
harmless and shall pay all reasonable costs, expenses and attorney's fees in
connection therewith. The obligations of Tenant under this Section shall survive
the expiration or earlier termination of this Lease.


Section 13.2. Tenant Liability Insurance. Tenant shall at all times during the
Lease Term maintain in full force and effect the following insurance in standard
form generally in use in the state in which the Industrial Center is located
with insurance companies with an AM Best rating of A/VII or better (or a
comparable rating in the event that the AM Best rating is no longer published)
and authorized to do business in said state:


(a) Commercial general liability insurance in the amount of at least One Million
Dollars ($1,000,000) per any occurrence resulting in bodily injury, personal
injury or property damage and fire legal liability in the amount of at least
$500,000 per occurrence.


(b) Commercial Automobile Insurance covering all owned, non-owned and hired
automobiles of Tenant including the loading and unloading of any automobile,
truck or other vehicle with limits of liability not less than $1,000,000
combined single limit for bodily injury liability and property damage liability.


(c) umbrella Liability coverage with minimum limits of at least $10,000,000 each
occurrence and $10,000,000 general aggregate, in excess of the general
liability, commercial auto liability and employer's liability programs









--------------------------------------------------------------------------------













(d) Tenant shall require that all Contractor/Vendors (as defined in Section 13.5
below) Tenant hires to perform any alterations to the Demised Premises shall
furnish Landlord and Tenant with certificates showing evidence of commercial
general liability and damage insurance in the amount of at least $3,000,000 plus
required workmen's compensation and employer's liability insurance coverage to
the extent required by law.


(e) If Tenant uses, stores, handles, processes or disposes of Hazardous
Materials in the ordinary course of its business, then Tenant shall maintain in
full force and effect throughout the Lease Term, Environmental Impairment
Liability Insurance (including coverage for claims involving infectious waste,
biological agents, bacteria and viruses) with limits of not less than Five
Million Dollars ($5,000,000.00) naming Tenant as insured, and Landlord as an
additional insured, and providing coverage for bodily injury, property damage or
injury or damage of actual, alleged or threatened emission, discharge,
dispersal, seepage, release or escape of Hazardous Materials, including any
loss, cost or expense incurred as a result of any cleanup of Hazardous Materials
or in the investigation, settlement or defense of any claim, suit, or
proceedings against Landlord or its management company arising from Tenant's
use, storage, handling, processing or disposal of Hazardous Materials. This
paragraph is not intended to limit or modify any of the prohibitions set forth
in Article 26 in any way.


(f) Worker's compensation and employer's liability insurance to comply with the
applicable laws of the state in which the Industrial Center is located.


Section 13.3. Landlord Indemnity. Except to the extent caused by the gross
negligence or willful misconduct of Tenant, its agents, employees or
contractors, Landlord hereby indemnifies and agrees to defend and hold Tenant
and its managing agents and its and their respective members, partners,
affiliates, principals, shareholders, officers, directors, members, trustees,
fiduciaries, servants, agents and employees free and harmless from and against
all suits, causes, actions, damages, liabilities, penalties, costs, charges,
fees and expenses (including without limitation, attorneys' fees and
disbursements), including without limitation, any claim relating to with loss of
life, personal injury or property damage incurred in connection with or arising
from (i) a breach by Landlord under this Lease or (ii) arising out of loss of
life or personal injury upon, at or from the Common Facilities which is caused
by acts, failures, omissions or negligence of Landlord, its agents, employees or
contractors. The obligations of Landlord under this Section shall survive the
expiration or earlier termination of this Lease


Section 13.4. Landlord Liability Insurance. During the Lease Term, Landlord, at
its own expense, shall maintain comprehensive general public liability insurance
against any claims upon Landlord arising from the ownership, operation or
control of the Industrial Center with respect to bodily injury, death, property
damage or other risks of similar nature with combined limits as Landlord deems
appropriate, but in no event less than Five Million and 00/100 ($5,000,000)
Dollars per occurrence.


Section 13.5. Contractors and Vendors. Prior to allowing a contractor or vendor
(collectively and individually, "Contractor/Vendor") to perform work or services
on the premises, the Tenant shall comply with the following requirements:











--------------------------------------------------------------------------------















(a) Tenant shall require that Contractor/Vendor shall provide indemnification
and insurance in accordance this Lease and any additional and reasonable
insurance requirements by Landlord on an ad hoc basis; and


(b) To the extent permitted by applicable law and subject to the terms of this
section, Tenant agrees to indemnify the Landlord and its lenders, managing
agents and its and their respective members, partners, affiliates, principals,
shareholders, officers, directors, members, trustees, fiduciaries, servants,
agents and employees for any suits, damages, liabilities, professional fees,
including attorneys' fees, costs, court costs, expenses and disbursements
related to death, personal injuries or property damage (including loss of use
thereof) brought or assumed against any of the Landlord and its lenders,
managing agents and its and their respective members, partners, affiliates,
principals, shareholders, officers, directors, members, trustees, fiduciaries,
servants, agents and employees by any person or firm, arising out of or in
connection with or as a result of or consequence of the Contractor/Vendor's
presence on the premises or the performance of the work or services, whether or
not caused in whole or in part by the Tenant or any person or entity
employed/engaged, either directly or indirectly, by the Tenant, including any
Contractor/Vendor and their employees. The parties expressly agree that this
indemnification agreement contemplates (i) full indemnity in the event of
liability imposed against Landlord and its lenders, managing agents and its and
their respective members, partners, affiliates, principals, shareholders,
officers, directors, members, trustees, fiduciaries, servants, agents and
employees without negligence and solely by reason of statute, operation of law
or otherwise; and (ii) partial indemnity in the event of any actual negligence
on the part of Landlord and its lenders, managing agents and its and their
respective members, partners, affiliates, principals, shareholders, officers,
directors, members, trustees, fiduciaries, servants, agents and employees either
causing or contributing to the underlying claim in which case, indemnification
will be limited to any liability imposed over and above that percentage
attributable to actual fault whether by statute, by operation of law, or
otherwise. Where partial indemnity is provided under this agreement, costs,
professional fees, attorneys' fees, expenses, disbursements, etc. shall be
indemnified on a pro rata basis. Attorneys' fees, court costs, expenses and
disbursements shall be defined without limit to include those fees, costs, etc.
incurred in defending the underlying claim and those fees, costs, etc. incurred
in connection with the enforcement of this Section 13.5 by way of cross-claim,
third-party claim, declaratory action or otherwise.


Section 13.6. General Insurance Requirements.


(a)
The insurance and certificates required in subsections 13.2(a) through (c) above
shall be endorsed (using form CG 2010 (11/85) or its equivalent) to include
Landlord (and any other parties requested by Landlord) as an additional insured
for the full amount of the insurance herein required, contain a Primary and not
Contributory Endorsement, and confirm that such policy provides coverage for
damages which the Tenant is obligated to pay by reason of the assumption of
liability in the indemnity agreement(s) within this Lease. Each policy required
to be maintained by Tenant or any Contractor/Vendor under this Lease shall
contain an endorsement requiring the insurer to give Landlord (30) days' prior
written notice of cancellations, nonrenewal of or material changes in such
policy. With respect to each and every policy of such insurance required to be
maintained by Tenant and each renewal thereof, Tenant, at least five (5) days
prior to the beginning of the Lease Term (and prior to Tenant entering on the
Demised Premises) and thereafter not less than twenty (20) days prior to the
expiration of any such policy, shall furnish Landlord with a








--------------------------------------------------------------------------------











certificate of insurance executed by the insurer evidencing the insurance
required to be maintained by Tenant under this Lease.


(b) Notwithstanding anything to the contrary contained in this Lease, each party
hereto, on behalf of itself and on behalf of anyone claiming under or through it
by way of subrogation or otherwise, waives all rights and causes of action
against the other party, and the officers, directors or employees of the other
party, for any liability arising out of any loss or damage in or to the
Building, the Demised Premises and their contents caused by


(1) any peril normally covered under "all-risk" or "Special Form" policies
issued in the State of New Jersey (whether or not such party actually carries
such insurance policies and without giving effect to any deductibles or
self-insurance retainage), or


(2) if the scope of coverage is broader than in (1) above, then any peril
actually covered under the insurance maintained by such party.


To the extent permitted by applicable laws, this release and waiver shall be
complete and total even if such loss or damage may have been caused by the
negligence of the other party, its officers, employees, agents, directors,
contractors or invitees and shall not be affected or limited by the amount of
insurance proceeds available to the waiving party, regardless of the reason for
such deficiency in proceeds. If any additional charge or increase in premium is
made by the insurer because of this waiver of subrogation, then the party in
whose favor the waiver was obtained shall pay such additional charge or increase
in premium; failure to pay the increase in premium will void the release and
waiver benefiting such party but shall not affect the benefit of the
corresponding release and waiver enjoyed by the other party. However, if one
party's insurance carrier prohibits waiver of subrogation regardless of premium,
then the other party's release and waiver shall become null and void, it being
understood that in this instance each waiver is given in consideration for the
other. Each party covenants that from and after the date possession of the
Leased Premises is delivered to Tenant its property damage insurance policies
will contain waiver of subrogation endorsements, and that if such endorsements,
for any reason whatsoever, are about to become unavailable, it will give the
other party not less than thirty (30) days prior written notice of such
impending unavailability. In the event of such unavailability each party shall
use its commercially reasonable efforts to name the other party as an additional
insured (but not loss payee) on its property damage insurance policies.


ARTICLE 14. FIRE INSURANCE. DAMAGE AND DESTRUCTION


Section 14.1. Landlord Insurance. At all times during the Lease Term, Landlord
shall maintain in effect with a responsible insurance company or companies with
an AM Best rating of A or better (or a comparable rating in the event that the
AM Best rating is no longer published), policies of insurance covering the
building of which the Demised Premises constitute a part, providing protection
to the extent of not less than the full replacement cost of the Building against
all casualties included under standard insurance industry practices within the
classification "All Risk". Nothing in this Section shall prevent the taking out
of policies of blanket insurance, which may cover real and/or personal property
and improvements in addition to the building of which the Demised Premises
constitutes a part; provided, however, that in all other respects each such
policy shall comply with the other provisions of this Section 14.1.







--------------------------------------------------------------------------------











Section 14.2. Tenant Insurance. At all times during the Lease Term, Tenant shall
pay all premiums for and maintain in effect, with a responsible insurance
company or companies with an AM Best rating of ANII or better (or a comparable
rating in the event that the AM Best rating is no longer published) licensed to
do business within the state in which the Industrial Center is located, policies
of insurance for the benefit of Tenant, as follows:


(a) Insurance covering Tenant's trade fixtures, furniture, furnishings,
equipment and other installations of Tenant not otherwise covered under
Landlord's insurance coverage as described in Section 14.1 above, providing
protection to the extent of not less than the full replacement cost thereof
against all casualties included under standard insurance industry practices
within the classification "All Risk" (including terrorism, flood and earthquake)
and insurance covering sprinkler leakage, unless Tenant's insurance otherwise
includes sprinkler leakage coverage.


(b) Plate glass insurance covering the plate glass in the Demised Premises;
provided, however, Tenant may satisfy this requirement by self-insuring and in
the event of damage or de­ struction to said plate glass immediately replacing
same.


(c) Insurance covering the full replacement cost of any Tenant's Work against
all casualties included under standard insurance industry practices within the
classification "All Risk" which insurance shall be maintained, and under no
circumstances terminated by Tenant.


(d) Such other insurance against such other hazards and in such amounts as may
be customarily carried by tenants, owners and operators of similar properties as
Landlord may reasonably require for its protection from time to time during the
Lease Term.


Section 14.3. Landlord Repair. If the Demised Premises shall be damaged by any
fire or casualty covered under the Landlord's insurance policy pursuant to
Section 14.1 and Landlord shall not elect to cancel this Lease pursuant to the
provisions of Section 14.4, Landlord shall, upon receipt of the insurance
proceeds, repair the same; provided, however, the obligation of Landlord to
restore the Demised Premises as herein provided shall be limited to such
restoration as can be financed by such insurance proceeds as shall actually be
received by Landlord, free and clear from collection by any mortgagees and after
deducting the cost and expense, if any, including attorneys' fees of settling
with the insurer. In the event the proceeds received are not sufficient to fully
restore the Demised Premises and Landlord elects not to fully restore the
Demised Premises, Tenant shall have the right to terminate this Lease upon
notice to Landlord. In no event shall Landlord be required to insure Tenant's
personal property, Tenant's Work or any work performed by Landlord on Tenant's
behalf (other than Landlord's Work) and Landlord shall have no obligation to
repair or restore the same.


Section 14.4. Lease Termination. If the Demised Premises (a) by reason of a loss
are rendered untenantable or (b) should be damaged as a result of a risk which
is not covered by Landlord's insurance or (c) should be damaged in whole or in
part during the last twelve (12) months of the Lease Term or any renewal term
thereof or (d) if any or all of the buildings or Common Facilities of the
Industrial Center are damaged, whether or not the Demised Premises are damaged,
to such an extent that the Industrial Center cannot, in the reasonable judgment
of Landlord, be operated as an integral unit, then, or in any such event,
Landlord may either elect to repair the damage or may cancel this Lease
(provided if Landlord elects to cancel this Lease,





--------------------------------------------------------------------------------













Landlord must have also elected to cancel or terminate all other similarly
affected leases in the Building). Landlord shall give the Tenant written notice
of its election to terminate or to continue the Lease within ninety (90) days
after such event. In the event of termination, this Lease shall expire at the
end of the calendar month in which such notice of termination is given, and
Tenant shall vacate and surrender the Demised Premises to the Landlord. In the
event of notice by Landlord that Landlord has elected to continue this Lease,
Landlord and Tenant shall commence their respective obligations for repair as
soon as is reasonably possible and prosecute the same to completion with all due
diligence.


Section 14.5. Rent Abatement. The Minimum Rent and all Additional Rent shall be
abated proportionately with the degree in which Tenant's use of the Demised
Premises is impaired during the period of any damage, repair or restoration
provided for in this Article 14; provided that in the event Landlord elects to
repair the damage insurable under Landlord's policies, any abate­ ment of rent
shall end five (5) days after notice by Landlord to Tenant that the Demised
Premises have been repaired. Tenant shall continue the operation of its business
on the Demised Premises during any such period to the extent reasonably
practicable from the standpoint of prudent business management. Except for the
abatement of Minimum Rent and Additional Rent hereinabove provided, Tenant shall
not be entitled to any compensation or damage for loss in the use of the whole
or any part of the Demised Premises and/or any inconvenience or annoyance
occasioned by any damage, destruction, repair or restoration.


Section 14.6. Tenant Repairs. Unless this Lease is terminated by Landlord or
Tenant, Tenant shall repair, restore and refixture all parts of the Demised
Premises which Landlord is not obligated to restore pursuant to Section 14.3 in
a manner and to a condition substantially equal to that existing prior to its
destruction or casualty, including, but not by way of limitation, all exterior
signs, trade fixtures, equipment, display cases, furniture, furnishings and
other installations of personalty of Tenant.


Section 14.7. Tenant Termination Right. A. In the event (a) the Demised Premises
or Building shall be damaged by fire or other casualty and Tenant shall be
unable to use the Demised Premises for the Permitted Use (set forth in Section
1.9) or Tenant shall be denied reasonable access to the Demised Premises as a
result of such damage and (b) Landlord shall give Tenant notice of its election
to continue the Lease rather than terminate same pursuant to Section
14.4, then, if such damage is not repaired within the Casualty Restoration
Period (as defined herein), Tenant shall have the following options:


(i) to give to Landlord, within ten (10) days next following the expiration of
the Casualty Restoration Period, a five (5) days’ notice of termination of this
Lease, or


(ii) to extend the Casualty Restoration Period for a further period of three (3)
months by notice given to Landlord within ten (10) days after the expiration of
the initial Casualty Restoration Period. In the event Tenant shall have given
such notice to Landlord extending the initial Casualty Restoration Period and if
such damage shall not have been repaired by Landlord within any extended
Casualty Restoration Period, Tenant shall have the options to (a) further extend
the Casualty Restoration Period for further successive periods of three (3)
months, by notice given to Landlord within twenty (20) days after the expiration
of any extended Casualty









--------------------------------------------------------------------------------











Restoration Period or (b) to give Landlord, within twenty (20) days after the
expiration of any such extended Casualty Restoration Period a five (5) days'
notice of termination of this Lease.


The term "Casualty Restoration Period" shall mean twelve (12) months after the
date of such fire or other casualty.


B. Notwithstanding anything to the contrary contained in the provisions of
Subsection A of this Section 14.7, in the event (a) the Demised Premises or
Building shall be damaged by fire or other casualty and Tenant shall be unable
to use the Demised Premises as a result of such damage and (b) Landlord shall
not exercise the right to terminate this Lease in accordance with the provisions
of Section 14.4, and (c) Landlord, in the opinion of Landlord's independent
architect, shall determine that the repair of such damage to the Demised
Premises or Building will reasonably require a period longer than twelve
(12)months, Landlord shall within ninety (90) days after the date of such fire
or casualty, give a notice to Tenant extending the initial Casualty Restoration
Period to the date upon which Landlord estimates that such repair to the Demised
Premises or Building shall be completed. In the event Landlord shall give such a
notice under this Subsection B, then, the initial Casualty Restoration Period
set forth in Paragraph A of this Section 14.7, shall be so extended and (b)
Tenant shall have the further option to give to Landlord a five (5) days' notice
of termination of this Lease within twenty (20) days next following the giving
of such notice under this Subsection B by Landlord to Tenant extending the
initial Casualty Restoration Period.


C. Time is of the essence with respect to the giving by Tenant to Landlord of
any notice in accordance with the provisions of Subsections A and B of this
Section 14.7 and in the event that Tenant shall fail to give any such notice
within the time periods set forth therein, Tenant shall be deemed to have given
to Landlord a notice pursuant to subdivision (ii) of Subsection A of this
Section 14.7 extending the Casualty Restoration Period provided, however, that
any five (5) days' notice of termination given by Tenant pursuant to the
provisions of Subsection A or B of this Section 14.7 beyond the twenty (20) day
period provided therein shall be void and of no force and effect.


D. In the event that Tenant shall give to Landlord within the applicable time
periods set forth in the foregoing provisions of this Section a five (5) days'
notice of termination of this Lease, this Lease and the Lease Term shall come to
an end and expire upon the expiration of said five (5) days with the same effect
as if the date of expiration of said five (5) days were the Expiration Date, the
Minimum Rent and all increases thereof and Additional Rent shall be apportioned
as of such date, and any prepaid portion of Minimum Rent and increases thereof
or Additional Rent for any period after such date shall be refunded by Landlord
to Tenant.


E. Nothing contained in the foregoing provisions of this Section 14.7 shall be
deemed to affect the rights of Landlord to give to Tenant a notice of
termination of this Lease in accordance with the provisions of Section 14.4.


F. Supplementing the foregoing, Landlord shall, within ninety (90) days after
the occurrence of any of the type of casualty referred to in Section 14.7A.(a),
notify Tenant whether or not the repair therefor will reasonably require a
period of longer than twelve (12) months to complete. If Landlord notifies
Tenant that, in the opinion of Landlord's independent architect,







--------------------------------------------------------------------------------











reasonably determined, such repair will take more than twelve (12) months to
complete or in the event the occurrence of any type of casualty referred to in
Section 14.7(A)(a) shall occur during the last two (2) years of the Lease Term
or any renewal term thereof, Tenant shall have the single right to give to
Landlord, within twenty (20) days' next following Landlord's notice, a five (5)
day notice of termination of this Lease, time being of the essence with respect
thereto. If Tenant fails to give such notice, Tenant shall not have the right to
terminate this Lease except as otherwise expressly set forth in this Section and
the foregoing provisions of this Section shall apply.


ARTICLE 15. EMINENT DOMAIN


Section 15.1. Entire Taking. In the event that the whole of the Demised Premises
shall be taken under the power of eminent domain, this Lease shall thereupon
terminate as of the date possession shall be so taken.


Section 15.2. Partial Taking Other than Demised Premises. If more than ten
percent (10%) of the floor area of the Building in which the Demised Premises is
located, whether or not any portion of the Demised Premises is included therein,
is taken as aforesaid, then Landlord may, by written notice to Tenant, terminate
this Lease, such termination to be effective as of the date possession shall be
so taken.


Section 15.3. Partial Taking Demised Premises. In the event that a portion of
the Demised Premises shall be taken under the power of eminent domain and the
portion not so taken will not, in the reasonable business judgment of both
Landlord and Tenant, be suitable for the operation of Tenant's business
notwithstanding Landlord's performance of restoration as hereinafter set out in
this Section, this Lease shall thereupon terminate as of the date possession of
said portion is taken. In the event of any taking under the power of eminent
domain which is not sufficiently extensive to render the Demised Premises
unsuitable for the business of the Tenant, the provisions of this Lease shall
remain in full force and effect, except that the Minimum Rent shall be reduced
in the same proportion that the amount of Demised Premises taken bears to the
original total Demised Premises immediately prior to such taking, and Landlord
shall, upon receipt of the award in condemnation, make all necessary repairs or
alterations to the building in which the Demised Premises are located so as to
constitute the portion of the building not taken a complete architectural unit,
but Landlord shall not be required to spend for such work an amount in excess of
the amount received by Landlord as damages for the part of the Demised Premises
so taken. "Amount received by Landlord" shall mean that part of the award in
condemnation which is free and clear to Landlord of any collection by mortgagees
for the value of the diminished fee, and after payment of all costs involved in
collection including but not limited to attorneys fees. Tenant, at its own cost
and expense, shall, with respect to all exterior signs, trade fixtures, equip­
ment, display cases, furniture, furnishings and other installations of
personality of Tenant, restore such part of the Demised Premises as is not taken
to as near its former condition as the circumstances will permit.


Section 15.4. Condemnation Award. In the event the Demised Premises or any part
thereof shall be taken or condemned either permanently or temporarily for any
public or quasi­ public use or purpose by any competent authority in appropriate
proceedings or by any right of eminent domain, the entire compensation award for
both leasehold and reversion shall belong to the Landlord without any deduction
therefrom for any present or future estate of Tenant, and









--------------------------------------------------------------------------------











Tenant hereby expressly waives any claim and assigns to Landlord all its right,
title and interest to any such award. However, Tenant shall be entitled to claim
in such condemnation proceedings such award as may be allowed for relocation
costs, fixtures and other equipment installed by it, but only to the extent that
the same shall not reduce Landlord's award and only if such award shall be in
addition to the award for the land and building (or portion thereof) containing
the Demised Premises. To the extent that the Tenant has a claim in condemnation
proceedings, as aforesaid, Tenant may claim for condemnors, but not from
Landlord, such compensation as may be recoverable by Tenant.


Section 15.5. Rent Proration. If the Lease is terminated as provided in this
Article 15, all rent and other charges shall be paid up to the date that
possession is taken by public authority, and Landlord shall make refund of any
rent and other charges paid by Tenant in advance and not yet earned. Further, in
the event the square footage of the Demised Premises is reduced as a result of
any such condemnation or taking, Tenant's Pro-Rata Share shall be reduced
accordingly.


Section 15.6. Temporary Taking. Notwithstanding anything to the contrary in the
foregoing provisions of this Article 15, the requisitioning of the Demised
Premises or any part thereof by military or other public authority for purposes
arising out of a temporary emergency or other temporary situation shall
constitute a taking of the Demised Premises by eminent domain only when the use
and occupancy by the requisitioning authority has continued for thirty (30)
consecutive days. During such thirty (30) day period, and if this Lease is not
terminated under the foregoing provisions of this Article 15, then for the
duration of the use and occupancy of the Demised Premises by the requisitioning
authority, the provisions of this Lease shall remain in full force and effect,
except that the Minimum Rent shall be reduced in the same proportion that the
amount of the Demised Premises requisitioned bears to the total Demised
Premises, and Landlord shall be entitled to whatever compensation may be payable
from the requisitioning authority.


ARTICLE 16. FINANCIAL INFORMATION; STATEMENT OF TENANT;AMENDMENT TO LEASE


Section 16.1. Delivery of Information. Tenant shall, at any time and from time
to time within ten (10) days of written request by Landlord, deliver to Landlord
any and all of the following:


(a) Such financial information concerning Tenant and Tenant's business
operations as may reasonably be requested by a mortgagee or prospective
mortgagee or purchaser of the Industrial Center or any part thereof; provided,
however, Tenant shall not be required to deliver such financial information more
than once in a twelve (12) month period and shall not be required to deliver any
financial information if Tenant’s financial statements are publicly available.


(b) An executed and acknowledged written declaration, prepared by Landlord and
reasonably acceptable to Tenant: (1) ratifying this Lease; (2) expressing the
commencement and termination dates hereof; (3) certifying that this Lease is in
full force and effect and has not been assigned, modified, supplemented or
amended (except by such writings as shall be stated and attached); (4)
certifying that, to the extent of Tenant's knowledge, and if the same be true,
that all conditions under this Lease to be performed by Landlord have been
satisfied; (5) certifying that there are no known defenses or offsets against
the enforcement of this Lease by the Landlord, or







--------------------------------------------------------------------------------











stating those claimed by Tenant; (6) stating the amount of advance rental if any
(or none if such is the case), paid by Tenant; (7) stating the date to which
rental has been paid; and (8) certifying such other matters as shall be
requested by Landlord or Landlord's lender or any superior lessor.


(c) An executed and acknowledged instrument, prepared by Landlord, amending this
Lease in such respects as may be required by any mortgagee or prospective
mortgagee, provided that any such amendment shall not alter or impair any of the
rights and remedies of Tenant under this Lease or increase Tenant's financial
obligations under this Lease in each case by more than a deminimis degree and
Landlord pays Tenant's reasonable out of pocket attorneys' fees, in connection
with any such amendment.


(d) Use of Information. Any financial information delivered pursuant to Section
16.1(a) and any statement delivered pursuant to Section 16.1(b) may be relied
upon by any mortgagee or prospective mortgagee or purchaser; provided, however,
that any such financial information and any such statement shall be utilized
only for bona fide business reasons related to such mortgage or purchase.
ARTICLE 17. ASSIGNMENT.SUBLETTING AND HYPOTHECATION OF LEASE
Section 17.1. Assignment and Subletting. Except as herein provided, Tenant shall
not,
and shall not have the power to, transfer, assign, sublet, enter into license or
concession agreements, change ownership, mortgage or hypothecate this Lease or
Tenant's interest in and to the Demised Premises without first procuring the
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Any attempted or purported transfer, assignment,
subletting, license or concession agreement, change of ownership, mortgage or
hypothecation without Landlord's written consent pursuant to this Section 17.1
or Section 17.2 shall be void and confer no rights upon any third person. The
consent by Landlord to any assignment or subletting shall not constitute a
waiver of the necessity for such consent to any subsequent assignment or
subletting. If this Lease be assigned or if the Demised Premises or any part
thereof be occupied by anybody other than Tenant, Landlord may collect rent from
the assignee, or (with respect to a subletting, during the pendency of any
uncured Default hereunder) the occupant, and apply the net amount collected to
the rent reserved, but no such assignment, underletting, occupancy or collection
shall be deemed a waiver of this provision or the acceptance of the assignee,
undertenant or occupant as Tenant. Nothing herein contained shall relieve Tenant
or any Guarantor from its covenants and obligations for the term of this Lease.
Tenant agrees to reimburse Landlord for Landlord's reasonable attorney's fees
incurred in conjunction with the processing and documentation of any such
requested transfer, assignment, subletting, license or concession agreement,
change of ownership, mortgage or hypothecation of this Lease by Tenant or
Tenant's interest in and to the Demised Premises up to a maximum of $3,500.00.


Section 17.2. Documentation Required. Each transfer, assignment, subletting,
license, concession agreement, mortgage or hypothecation to which there has been
consent shall be by an instrument in writing in form reasonably satisfactory to
Landlord, and shall be executed by the transferor, assignor, sublessor,
licensor, concessionaire, hypothecator or mortgagor and the transferee,
assignee, sublessee, licensee, concessionaire or mortgagee in each instance, as
the case may be; and each assignee shall agree in writing for the benefit of
Landlord herein to assume, to be bound by, and to perform the terms, covenants
and conditions of this Lease to be done, kept







--------------------------------------------------------------------------------











and performed by Tenant, including the payment of all amounts due or to become
due under this Lease directly to Landlord. Failure to first obtain in writing
Landlord's consent or failure to comply with the provisions of this Section
shall operate to prevent any such transfer, assignment, subletting, license,
concession agreement or hypothecation from becoming effective.


Section 17.3. Voting Control. In the event the Tenant is a corporation, any
dissolution, merger, consolidation or other reorganization of such corporation
or the sale or other transfer of a controlling percentage of the corporate stock
of Tenant shall constitute an assignment of this Lease for all purposes of this
Article 17; provided, however, that any transfer by inheritance or by any
transaction in Tenant's stock or the stock of a corporation owning or
controlling a majority of Tenant's stock which occurs on a major security
exchange (including, but not limited to, NASDAQ or any successor thereto) shall
not be considered an assignment hereunder. The term "controlling percentage",
for the purpose of this Article 17, means the ownership of stock possessing, and
of the right to exercise voting power of all classes of stock of such
corporation issued, outstanding and entitled to vote for the election of
directors, whether such ownership be direct or indirect ownership through
ownership of stock possessing, and of the right to exercise, at least fifty-one
percent (51%) of the total combined voting power of all classes of stock of
another corporation or corporations.


In the event Tenant is a partnership or entity other than a corporation, any
dissolution, merger, consolidation or other reorganization of such partnership
or entity or the sale or transfer of a controlling percentage of such
partnership or entity shall constitute an assignment of this Lease for all
purposes of this Article 17; provided, however, that any transfer by inheritance
shall not be considered an assignment hereunder. The term "controlling
percentage," for the purpose of this Article 17 means the ownership of, and the
right to exercise, at least fifty-one percent (51%) of the total combined voting
rights of said partnership or entity, whether such ownership be direct or
indirect.


Section 17.4. Tenant Includes Approved Assignees and Subtenants. In the event
that Landlord shall agree to any transfer of Tenant’s interest in this Lease,
then the term "Tenant" shall thereafter be deemed to include, without further
reference, the party to whom such interest is transferred, which is, for
example, but without limiting the generality thereof, any subtenant, assignee,
concessionaire or licensee. Except as otherwise expressly set forth herein, if
the Lease be assigned or if the Demised Premises or any part thereof be occupied
by anybody other than Tenant, then Landlord may collect rent from the assignee
or occupant in accordance with the provisions of Section 17.1 above.
Notwithstanding any assignment or sublease, Tenant shall remain fully liable and
shall not be released from performing any of the terms of this Lease.


Section 17.5. Tenant Include Successors. All rights, obligations and liabilities
herein given to, or imposed upon, the respective parties hereto shall extend to
and bind the several and respective heirs, executors, administrators,
successors, subtenants, licensees, concessionaires and assigns of the named
Tenant herein, except as expressly provided in this Article; and if there shall
be more than one Tenant they shall all be bound jointly and severally by the
terms, covenants, conditions and agreements herein and the word "Tenant" shall
be deemed and taken to mean each and every person or party mentioned as a Tenant
herein, be the same one or more; and if there shall be more than one Tenant, any
notice required or permitted by the terms of this Lease may be given by or to
any one thereof. No rights, however, shall inure to the benefit of any assignee
of







--------------------------------------------------------------------------------













Tenant unless the assignment to such assignee has been approved by Landlord in
writing as aforesaid. The use of the neuter singular pronoun to refer to
Landlord or Tenant shall be deemed a proper reference even though Landlord or
Tenant may be an individual, a partnership, a corporation, a group of two or
more individuals or corporations. The necessary grammatical changes required to
make the provisions of this Lease apply in the plural sense where there is more
than one Landlord or Tenant and to either corporations, associations,
partnerships, or individuals, males or females, shall in all instances be
assumed as though in each case fully expressed.


Section 17.6. Successor to Landlord Interest. The term "Landlord," as used in
this Lease, so far as covenants, conditions and agreements on the part of the
said Landlord are concerned, shall be limited to mean the party executing this
Lease as Landlord, its successors and assigns, and in the event of any transfer
or transfers of the interest of Landlord in the Industrial Center, the said
Landlord (and in case of any subsequent transfers or conveyances, the then
grantor) shall be automatically freed and relieved from and after the date of
such transfer or conveyance of all liability as respects the performance of any
covenants, conditions and agreements on the part of said Landlord contained in
this Lease thereafter to be performed, provided that any amount then due and
payable to Tenant by Landlord, or the then grantor, under any provisions of this
Lease, shall be paid to Tenant. It being intended by Landlord and Tenant that
the covenants, conditions and agreements contained in this Lease on the part of
the Landlord shall, subject as aforesaid, be binding on Landlord, its successors
and assigns, only during and in respect of their respective successive periods
of ownership. Further, Landlord's liability under this Lease shall be limited to
and include only the interest of Landlord in the Industrial Center.


Section 17.7. Transfer Premium. If Landlord consents to any assignment of this
Lease, or subletting of the Demised Premises or parts thereof (a "Transfer")
then, as a condition thereto, which the parties hereby agree is reasonable,
Tenant shall pay Landlord fifty percent (50%) of the Minimum Rent and Tenant's
Pro-Rata Share of Complex Operating Costs received by Tenant from such Transfer
in excess of the Minimum Rent and Tenant's Pro-Rata Share of Complex Operating
Costs payable by Tenant under this Lease with respect to the Demised Premises or
the portion thereof that is the subject of the Transfer, after deducting the
reasonable expenses incurred by Tenant in connection with the Transfer (the
"Transfer Premium"). Such Transfer Premium shall be paid promptly by Tenant upon
Tenant's receipt from time to time of periodic payments from such transferee or
such other time as Tenant shall realize a Transfer Premium from such transferee.


Section 17.8. Sublet Rights. A. (1) As long as Tenant is not in default under
any of the terms, covenants or conditions of this Lease on Tenant's part to be
observed and performed, Landlord agrees not to unreasonably withhold Landlord's
prior consent to sublettings by Tenant of all or portions of the Demised
Premises to not more than three (3) subtenants. Each such subletting shall be
for undivided occupancy by the subtenant for that part of the Demised Premises
affected thereby, for the use expressly permitted in this Lease, and at no time
shall there be more than three (3) occupants (inclusive of Tenant) in the
Demised Premises, it being understood that any such occupant shall have a
self-contained separately demised space with demising walls furnished and
supplied by Tenant at Tenant's expense;


(2)     Without Landlord's prior consent, Tenant shall not (a) negotiate or
enter into a proposed subletting with any tenant, subtenant or occupant







--------------------------------------------------------------------------------











of any space in the Building or (b) list or otherwise publicly advertise the
Demised Premises or any part thereof for subletting at a rental lower than the
Minimum Rent then in effect under this Lease;


(3)     At least thirty (30) days prior to any proposed
subletting, Tenant shall submit to Landlord a statement (the "Proposed Sublet
Statement") containing the name and address of the proposed subtenant, the
nature of the proposed subtenant's business and its current financial status,
and all of the principal terms and conditions of the proposed subletting
including, but not limited to, the proposed commencement and expiration dates of
the term thereof; and


(4) Landlord may arbitrarily withhold consent to a proposed subletting if, (a)
in Landlord's reasonable judgment, the occupancy of the proposed
subtenant will tend to impair the character or dignity of the Building or impose
any additional burden upon Landlord in the operation of the Building, or (b) the
proposed subtenant shall be a person or entity with whom Landlord is then
negotiating or discussing to lease space in the Building or (c) the proposed
sublet rent is less than the fair rental value of the Demised Premises or (d)
the proposed use of the Demised Premises is reasonably objectionable to
Landlord; and


(5) Any Sublease consented to by Landlord must conform to the information
contained in the Proposed Sublet Statement and shall expressly provide that (a)
the subtenant shall obtain the provisions in its insurance policies to the
effect that such policies shall not be invalidated should the insured waive, in
writing, prior to a loss, any or all right of recovery against any party for
loss occasioned by fire or other casualty which is an insured risk under such
policies, as set forth in Article 14, and (b) in the event of the termination,
re-entry or dispossess of Tenant by Landlord under this Lease, Landlord may, at
its option, take over all of the right, title and interest of Tenant, as
sublessor under the sublease, and such subtenant shall, at Landlord's option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not (i) be liable for any previous act or omission of
Tenant under such sublease, (ii) be subject to any offset which accrued to such
subtenant against Tenant, (iii) be bound by any previous modification of such
sublease or by any previous prepayment of more than one month's rent unless such
modification or prepayment was previously approved by Landlord, (iv) be bound by
any covenant to undertake or complete any construction of the premises, or any
portion thereof, demised by such sublease and (v) be bound by any obligation to
make any payment to or on behalf of the subtenant, except for services, repairs,
maintenance and restoration provided for under the sublease to be performed
after the date of such termination, re-entry or dispossess by Landlord under
this Lease and to which Landlord is expressly required to perform under this
Lease with respect to the subleased space at Landlord's expense, it being
expressly understood, however, that Landlord shall not be bound by any
obligation to make payment to or on behalf of a subtenant with respect to
construction performed by or on behalf of such subtenant in the subleased
premises. Tenant shall reimburse Landlord on demand for any reasonable out of
pocket costs or expense that may be actually incurred by Landlord's review of
any Proposed Sublet Statement or in connection with any sublease consented to by
Landlord, including, without limitation, any reasonable processing fee,
reasonable attorneys' fees and disbursements and the reasonable costs of making
investigations as to the acceptability of the proposed subtenant up to a maximum
of $3,500.00. Further, the provisions of Section 17.7 with respect to payment of
a Transfer Premium shall apply to each and every subletting consented to by
Landlord.









--------------------------------------------------------------------------------













B. Notwithstanding the foregoing provisions set forth in A hereof, Landlord
shall have the following rights with respect to each proposed subletting by
Tenant other than a subletting in accordance with the provisions of Section
17.10:


(1) In the event Tenant proposes to sublet all or any portion of the Demised
Premises pursuant to a transaction for which Landlord's consent is required,
prior to entering into such sublease, Tenant shall have the right to advise
Landlord in writing of its intention to sublet all or such portion of the
Premises (hereinafter referred to as the "Prior Notice"). If Landlord does not
notify Tenant within twenty (20) days after receipt of the Prior Notice that it
intends to cancel this Lease with respect to the Demised Premises or the portion
thereof intended to be sublet or to recapture the portion of the Demised
Premises or portion thereof for the portion of the term described in the Prior
Notice, Tenant shall have the right to sublet the Demised Premises or portion
thereof described in the Prior Notice in subject to the terms and conditions of
this Article 17, however, Landlord shall not have the right to terminate this
Lease with respect to the Demised Premises or the portion thereof described in
the Prior Notice.


(2) In the event Tenant proposes to sublet all or substantially of the Demised
Premises for all or substantially all of the remainder of the Demised Term
pursuant to a transaction for which Landlord's consent is required and Tenant
has not given Landlord a Prior Notice, Landlord, at Landlord's option, may give
to Tenant, within thirty (30) days after the submission by Tenant to Landlord of
the Proposed Sublet Statement, a notice terminating this Lease on the date
(referred to as the "Earlier Termination Date") immediately prior to the
proposed commencement date of the term of the proposed subletting, as set forth
in the Proposed Sublet Statement, and, in the event such notice is given, this
Lease and the Lease Term shall come to an end and expire on the Earlier
Termination Date with the same effect as if it were the Expiration Date, the
Minimum Rent shall be apportioned as of said Earlier Termination Date and any
prepaid portion of Minimum Rent and Additional Rent for any period after such
date shall be refunded by Landlord to Tenant


(3) In the event Tenant proposes to sublet all or any portion of the Demised
Premises for less than all or substantially all of the remainder of the Term
pursuant to a transaction for which Landlord's consent is required and Tenant
has not given Landlord a Prior Notice, Landlord, at Landlord's option, may give
to Tenant, within thirty (30) days after the submission by Tenant to Landlord,
of the Proposed Sublet Statement required to be submitted in connection with
such proposed subletting, a notice electing to recapture the portion of the
Demised Premises proposed to be sublet as designated on a plan (the "Recapture
Premises") during the period (referred to as the "Recapture Period") commencing
on the date (referred to as "Recapture Date") immediately prior to the proposed
commencement date of the term of the proposed subletting, as set forth in the
Proposed Sublet Statement, and ending on the proposed expiration date of the
term of the proposed subletting, as set forth in the Proposed Sublet Statement,
and in the event such notice is given the following shall apply:


(a) Tenant shall, at Tenant's cost, demise any such Recapture Premises prior to
the commencement of the Recapture Period and the Recapture Premises shall be
recaptured by Landlord during the Recapture Period;









--------------------------------------------------------------------------------









00355322.4


(b) Tenant shall surrender the Recapture Premises to Landlord on or prior to the
Recapture Date in the same manner as if said Recapture Date were the Expiration
Date;
(c)     During the Recapture Period, Tenant shall have no
rights with respect to the Recapture Premises nor any obligations with respect
to the Recapture Premises, including, but not limited to, any obligations to pay
Minimum Rent or Additional Rent, applicable to the Recapture Premises and any
prepaid portion of Minimum Rent allocable to the Recapture Period for the
Recapture Premises shall be refunded by Landlord to Tenant;


(d)     There shall be an equitable apportionment of any
Additional Rent pursuant to Article 4 for the Lease Year in which said Recapture
Date shall occur;


(e) Upon the expiration of the Recapture Period, the Recapture Premises shall be
restored to Tenant, in the condition which existed immediately prior to the
Recapture Date, ordinary wear and tear excepted, and Tenant shall have all
rights with respect to the Recapture Premises which are set forth in this Lease
and all obligations with respect to the Recapture Premises which are set forth
in this Lease, including, but not limited to, the obligations for the payment of
Minimum Rent and Additional Rent (as they would have been adjusted if Tenant
occupied the Recapture Premises during the Recapture Period) during the period
(referred to as the "Recapture Restoration Period") commencing on the date next
following the expiration of the Recapture Period and ending on the Expiration
Date, except in the event that Landlord is unable to give Tenant possession of
the Recapture Premises at the expiration of the Recapture Period by reason of
the holding over or retention of possession of any tenant or other occupant, in
which event (x) the Recapture Restoration Period shall not commence and the
Recapture Premises shall not be deemed available for Tenant's occupancy and
Tenant shall not be required to comply with the obligations of Tenant under this
Lease until the date upon which Landlord shall give Tenant possession of the
Recapture Premises free of occupancies, (y) neither the Expiration Date nor the
validity of this Lease nor the obligations of Tenant under this Lease shall be
affected thereby, and (z) Tenant waives any rights to rescind this Lease and to
recover any damages which may result from the failure by Landlord to deliver
possession of the Recapture Premises at the end of the Recapture Period;
Landlord agrees to institute, within thirty (30) days after the expiration of
the Recapture Period, possession proceedings against any tenants and occupants
who have not so vacated and surrendered all or any portions of the Recapture
Premises and agrees to prosecute such proceedings with reasonable diligence; and


(f) There shall be an equitable apportionment of any Additional Rent pursuant to
Article 4 for the Lease Year in which the Recapture Restoration Period shall
commence. At the request of Landlord, Tenant shall execute and deliver an
instrument or instruments, in form and substance reasonably satisfactory to
Landlord, setting forth any modifications to this Lease contemplated in or
resulting from the operation of the foregoing provisions hereof; however,
neither Landlord's failure to request any such instrument nor Tenant's failure
to execute or deliver any such instrument shall vitiate the effect of the
foregoing provisions of this Section. The failure by Landlord to exercise any
option under this Section with respect to any subletting shall not be deemed a
waiver of such option with respect to any extension of such subletting or any
subsequent subletting of the premises affected thereby or any other portion of
the Demised Premises. Tenant shall indemnify Landlord from all loss, cost,
liability, damage and







--------------------------------------------------------------------------------













expense, including, but not limited to, reasonable counsel fees and
disbursements, arising from any claims against Landlord by any broker or other
person, for a brokerage commission or other similar compensation in connection
with any such proposed subletting, in the event (a) Landlord shall (i) fail or
refuse to consent to any proposed subletting, or (ii) exercise any of its
options under this Section, or (b) any proposed subletting shall fail to be
consummated for any reason whatsoever.


Section 17.9. Merger/Consolidation/Asset or Stock Sale. Notwithstanding anything
contained in this Article 17 to the contrary, as long as Tenant is not in
default under any of the terms, covenants or conditions of this Lease on
Tenant's part to be observed and performed, beyond applicable notice and cure
periods, Tenant shall have the right, without the prior consent of Landlord, to
assign Tenant's interest in this Lease to any person, corporation, partnership,
or other business entity which is a successor of Tenant, either by (i) merger or
consolidation or (ii) the purchase of all or substantially all of the (x) assets
or stock, and (y) business and goodwill of Tenant, provided that said person,
corporation, partnership or other business entity which shall be Tenant
following such merger, consolidation or asset purchase or Tenant following the
transfer of stock, as the case may be, (the "Proposed Assignee") shall have a
tangible net worth, as determined in accordance with generally accepted
accounting principles consistently applied following the consummation of such
transaction, at least equal to the greater of (x) that of Tenant named hereunder
as of the date of this Lease and (y) that of Tenant immediately prior to such
transaction (such required net worth, the "Required Net Worth") and provided
further that such Proposed Assignee shall continue to operate the same business
conducted by Tenant in the Demised Premises immediately prior to the transaction
and the interest of Tenant in this Lease is not the sole asset of Tenant named
herein and such assignment shall be for a bone fide business purpose and shall
not be intended to circumvent the restrictions on assignment set forth in this
Lease. At the time of said proposed assignment, Tenant shall deliver to Landlord
a reasonably detailed statement of the financial condition of the aforesaid
Proposed Assignee, prepared in accordance with generally accepted accounting
principles applied on a consistent basis, sworn to by an executive officer or
principal or partner of Tenant and the Proposed Assignee, and certified without
qualification by a firm of reputable independent certified public accountants
which statement shall reflect the financial condition of the aforesaid proposed
assignee at that time after taking into account the consummation of the
assignment of this Lease and any other transactions related thereto.
Notwithstanding anything contained in this Section to the contrary, such
assignment shall not be valid if the Proposed Assignee shall not have a tangible
net worth following the consummation of such transaction at least equal to the
Required Net Worth or the interest of Tenant named herein in this Lease is the
sole or principal asset of Tenant named herein or such assignment is not made
for a bona fide business purpose. Furthermore, no such assignment in connection
with an asset sale shall be valid, unless, within ten (10) days after the
execution thereof, Tenant shall deliver to Landlord (I) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord duly executed by Tenant, acknowledged before a notary public, in which
Tenant shall (a) waive Tenant's right to receive all notices of default given to
the assignee and all other notices of every kind or description, now or
hereafter provided in this Lease, by statute or by rule of law; (b) acknowledge
that Tenant's obligations with respect to this Lease shall not be discharged,
released or impaired by (i) such assignment; (ii) any amendment or modification
of this Lease (whether or not the obligations of the tenant under the Lease are
increased thereby); (iii) any further assignment or transfer of the tenant's
interest in this Lease;











--------------------------------------------------------------------------------











(iv) any exercise, non- exercise or waiver by Landlord of any right, remedy,
power or privilege under or with respect to this Lease; (v) any waiver, consent,
extension, indulgence or other act or omission with respect to any of the
obligations of Tenant under this Lease; (vi) any act or thing which, but for the
provisions of such assignment, might be deemed a legal or equitable discharge of
a surety or assignor, to all of which Tenant shall consent in advance; and (c)
expressly waive and surrender any then existing defense to its liability
thereunder; it being the purpose and intent of Landlord and Tenant that the
obligations of Tenant hereunder as assignor shall be absolute and unconditional
under any and all circumstances; and {II) an instrument in form and substance
reasonably satisfactory to Landlord, duly executed by the Proposed Assignee,
acknowledged before a notary public, in which such Proposed Assignee shall
assume observance and performance of, and agree to be personally bound by, all
of the terms, covenants and conditions of this Lease on Tenant's part to be
performed. In addition, no such assignment in connection with a merger,
consolidation or sale of stock or other equity interests in Tenant shall be
valid unless within ten (10) business days after the consummation thereof,
Tenant shall deliver to Landlord (xx) a copy of the certificate of merger or
consolidation which was filed in the relevant jurisdiction, in the event the
assignment was in connection with a merger or consolidation, or (yy) a statement
identifying the purchaser(s) of the stock or other equity interests in Tenant,
in the event the assignment was in connection with a sale of the stock or other
equity interests in Tenant. The provisions of Section 17.7 relating to
assignment consideration shall not be applicable to any proposed assignment of
this Lease made in accordance with the provisions of this Section 17.9. In the
event of any dispute between Landlord and Tenant as to the validity of any such
assignment such dispute shall be determined by arbitration where designated by
Landlord. Any such determination shall be final and binding upon the parties
whether or not a judgment shall be entered in any court. If the determination of
any such arbitration shall be adverse to Landlord, Landlord, nevertheless, shall
not be liable for damages to Tenant and Tenant's sole remedy in such event shall
be to have the proposed assignment deemed valid.


Section 17.10. Notwithstanding anything contained in this Article 17 to the
contrary, as long as Tenant is not then in default (x) under any of the
non-monetary terms, covenants or conditions of this Lease on Tenant's part to be
observed or performed beyond the applicable notice and grace periods set forth
in this Lease or (y) under the monetary terms, covenants or conditions of this
Lease on Tenant's part to be observed or performed, Tenant shall have the right,
without the prior consent of Landlord, to sublet to, or permit the use or
occupancy of, all or any part of the Demised Premises by any subsidiary or
affiliate (as said terms are defined in Subsection A above) of Tenant named
herein for the use permitted in this Lease provided that such subsidiary or
affiliate is in the same general line of business as the Tenant named herein and
only for such period as it shall remain a subsidiary or affiliate of, and in the
same general line of business as, the Tenant named herein. However, no such
subletting shall be valid unless, prior to the execution thereof, Tenant shall
give notice to Landlord of the proposed subletting, and within ten (10) days
prior the commencement of said subletting, Tenant shall deliver to Landlord an
agreement, in form and substance satisfactory to Landlord, duly executed by
Tenant and said subtenant, in which said subtenant shall assume performance of
and agree to be personally bound by, all of the terms, covenants and conditions
of this Lease which are applicable to said subtenant and such subletting. Tenant
shall give prompt notice to Landlord of any such use or occupancy of all or any
part of the Demised Premises and such use or occupancy shall be subject and
subordinate to all of the terms, covenants and conditions of this Lease. No such
use or occupancy shall operate to vest in the user or occupant any right or
interest in this Lease or the Demised Premises. The provisions of Section







--------------------------------------------------------------------------------









17.7 relating to Landlord's rights to the Transfer Premium shall not be
applicable to any proposed subletting to any such subsidiary or affiliate of
Tenant pursuant to the provisions of this Section
17.10.


ARTICLE 18. INTENTIONALLY DELETED


ARTICLE 19. SURRENDER OF PREMISES


Section 19.1. Upon the expiration or sooner termination of this Lease, Tenant
shall
surrender to Landlord the Demised Premises, including, without limitation, all
carpeting, additions, alterations, improvements, apparatus and fixtures, in good
and broom clean condition and repair, as aforesaid in Section 10.1 hereof;
provided, however, that Tenant (i) shall be required to remove unattached and
moveable and trade fixtures and furniture and other personal property installed
by Tenant and all Designated Alterations; and (ii) may be permitted to remove,
upon written approval by Landlord, which approval shall not be unreasonably
withheld, such other alterations, additions, improvements and fixtures installed
by Tenant, and which are removable without material damage to the Demised
Premises, and, in each instance, Tenant shall remove any Tenant's Work which has
been designated in any notice from Landlord to Tenant in accordance with the
provision of Section 5.11 and restore the affected portion of the Demised
Premises to their original condition at Tenant's expense.. Any unattached
moveable fixtures and furniture installed by Tenant not removed by Tenant upon
the expiration or sooner termination of the Lease as aforesaid for any reason
whatsoever shall become the property of Landlord, and Landlord may thereafter,
at Tenant's sole cost and expense, cause such property to be removed from the
Demised Premises. Landlord shall not in any manner or to any extent be obligated
to reimburse Tenant for any property which becomes the property of Landlord as a
result of such expiration or earlier termination nor shall Landlord's retention
or sale of such property waive any of Landlord's rights with respect to any
default by Tenant under the foregoing provisions of this Section.


ARTICLE 20. HOLDOVER BY TENANT


Section 20.1. Rent In The Event Of Holdover. In the event that Tenant shall hold
the Demised Premises after the expiration of the Lease Term without the express
written consent of the Landlord, such holding shall be deemed to have created a
tenancy from month to month terminable on thirty (30) days' written notice by
either party to the other, upon a monthly rental basis, and otherwise subject to
all terms and provisions of this Article 20. Such monthly rental shall be the
greater of (i) 150% of the monthly rental in effect immediately prior to the
expiration of the Lease Term or (ii) fair rental value.


Section 20.2. Liability In The Event Of Holdover. If the Tenant fails to
surrender the Demised Premises within ninety (90) days after the expiration or
earlier termination of this Lease, then Tenant shall, in addition to any other
liabilities to Landlord accruing therefrom, indemnify and hold Landlord harmless
from loss or liability resulting from such failure, including, without limiting
the generality of the foregoing, any claims made by any succeeding tenant
founded on such failure.

















--------------------------------------------------------------------------------











ARTICLE 21. ADDITIONAL CONSTRUCTION


Section 21.1. Construction By Landlord. Landlord hereby reserves the right, at
any time and from time to time, providing reasonable access to the Demised
Premises is not materially and adversely affected, to make alterations or
additions to the Industrial Center, to build additional stories on the building
in which the Demised Premises are contained and to build adjoining same and to
construct other or add to other buildings or improvements in the Industrial
Center; provided, however, that such construction or additions shall not
unreasonably interfere with Tenant's use of the Demised Premises as permitted
hereunder, except when such work is necessitated by emergency or required by
structural need.


Section 21.2. Excavation. If an excavation shall be made upon land adjacent to
the Demised Premises, then, Tenant shall permit the person authorized to cause
such excavation license to enter upon the Demised Premises for the purpose of
doing such work as such person deems necessary to preserve the wall or the
building of which the Demised Premises form a part from damage and to support
the same by proper foundations and Tenant shall not be entitled to any claim for
damages or indemnification against Landlord nor shall Tenant be entitled to an
abatement of rent. Reasonable efforts shall be taken to preserve vehicular and
personnel access during any such work.
ARTICLE 22. DEFAULT; REMEDIES


Section 22.1. Defaults. Conditional Limitation.


(a)     Each of the following events shall constitute a default under this Lease
(each, a
"Default"):


(i) If Tenant, or any guarantor of Tenant's obligations hereunder (any such
guarantor, a "Guarantor"), shall: (x) make an assignment for the benefit of
creditors; or (y) file or acquiesce to a petition in any court (whether or not
pursuant to any statute of the United States or of any State) in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceedings;
or (z) make an application in any such proceedings for or acquiesce to the
appointment of a trustee or receiver for it or all of any portion of its
property.


(ii) If any petition shall be filed against Tenant, or any Guarantor, to which
neither of them acquiesce in any court (whether or not pursuant to any statute
of the United States or any State) in any bankruptcy, reorganization,
composition, extension, arrangement or insolvency proceedings, and: (x) Tenant
or any Guarantor shall thereafter be adjudicated a bankrupt;, or (y) such
petition shall be approved by any such court; or (z) such proceedings shall not
be dismissed, discontinued or vacated within sixty (60) days.


(iii) If, in any proceeding, pursuant to the application of any Person other
than Tenant, or any Guarantor to which neither of them acquiesce, a receiver or
trustee shall be appointed for Tenant, or any Guarantor or for all or any
portion of the property of either and such receivership or trusteeship shall not
be set aside within sixty (60) days after such appointment.


(iv) If Tenant shall refuse to take possession of the Demised Premises within
sixty (60) days after the Commencement Date.





--------------------------------------------------------------------------------











(v) If Tenant shall fail to pay any Minimum or Additional Rent (collectively,
"Rent"), or any other charge required to be paid by Tenant hereunder, when the
same shall become due and payable, and such failure shall continue for five (5)
days after receipt of written notice that such payment was not received by
Landlord.


(vi) If Tenant shall fail to perform or observe any other requirement of this
Lease to be performed or observed by Tenant but not specifically referred to in
this Section, and such failure shall continue for thirty (30) days after
Landlord shall give written notice of the failure to Tenant. However, if
Tenant's failure to comply cannot reasonably be cured within thirty (30) days,
Tenant shall be allowed additional time as is reasonably necessary to cure the
failure so long as: (1) Tenant commences to cure the failure within thirty (30)
days of receipt of Landlord's notice, and (2) Tenant diligently pursues a course
of action that will cure the failure and bring Tenant back into compliance with
the Lease.


(b) This Lease is subject to the following limitation: If at any time, a Default
shall occur, then upon the happening of any one or more of the aforementioned
Defaults, Landlord may give to Tenant a notice of intention to end the Term of
this Lease at the expiration of five (5) days from the date of service of such
notice of termination. At the expiration of such five (5) days, this Lease and
the Term as well as all of the right, title and interest of Tenant hereunder
shall wholly cease and expire, and Tenant shall then quit and surrender the
Demised Premises to Landlord. But notwithstanding such termination, surrender,
and the expiration of Tenant’s right, title and interest, Tenant's liability
under all of the provisions of this Lease shall continue.


Section 22.2. Landlord's Re-Entry. In the event of a Default by Tenant
hereunder, Landlord, or its agents or employees, may re-enter the Demised
Premises at any time and remove therefrom Tenant, Tenant's Agents, subtenants,
and any licensees, concessionaires or invitees, together with any of its or
their property, either by summary dispossess proceedings or by any suitable
action or proceeding at law or by force or otherwise and, in connection
therewith, Landlord may repossess and enjoy the Demised Premises. Landlord shall
be entitled to the benefits of all provisions of law respecting the speedy
recovery of lands and tenements held over by Tenant, or proceedings in forcible
entry and detainer. Tenant waives any rights to the service of any notice of
Landlord's intention to re-enter provided for by any present or future law.
Landlord shall not be liable in any way in connection with any action it takes
pursuant to the foregoing. Notwithstanding any such re-entry, repossession,
dispossession or removal, Tenant's liability under all of the provisions of this
Lease shall continue. No such re-entry or taking possession of the Demised
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless notice of such intention be given to Tenant or unless the
termination thereof shall result as a matter of law or be decreed by a court of
competent jurisdiction. Notwithstanding any re-letting without termination,
Landlord may at any time thereafter, elect to terminate this Lease for such
previous breach.


Section 22.3. Deficiency.


(a) In case of re-entry, repossession or termination of this Lease, whether the
same is the result of the institution of summary or other proceedings or not,
Tenant shall remain liable (in addition to accrued liabilities) to the extent
legally permissible for: (i) (x) the Rent, and all other charges provided for
herein until the date this Lease would have expired (or, in the alternative, as









--------------------------------------------------------------------------------









liquidated damages, an amount equal to the Rent and such other charges) had such
termination, re-entry or repossession not occurred; and (y) expenses to which
Landlord may be put in re-entering the Demised Premises, repossessing the same,
making good any Default of Tenant, painting, altering or dividing the Demised
Premises, combining or placing the same in proper repair, protecting and
preserving the same by placing therein watchmen and caretakers, reletting the
same (including attorney's fees and disbursements, marshal's fees and broker's
fees, in so doing), and any expenses which Landlord may incur during the
occupancy of any new tenant; minus (ii) the net proceeds of any re-letting.
Tenant agrees to pay to Landlord the difference between items (i) and (ii)
hereinabove with respect to each month, at the end of such month. Any suit
brought by Landlord to enforce collection of such difference for any one month
shall not prejudice Landlord's right to enforce the collection of any difference
for any subsequent month. In addition to the foregoing, Tenant shall pay to
Landlord such sums as the court which has jurisdiction thereover may adjudge
reasonable as attorneys' fees with respect to any successful lawsuit or action
instituted by Landlord to enforce the provisions hereof.


(b) Landlord, at Landlord's option, may re-let the whole or any part of said
Demised Premises for the whole of the unexpired Lease Term, or longer, or from
time to time for shorter period, for any rental then obtainable, giving such
concessions of rent and making such special repairs, alterations, decorations
and paintings for any new tenant as it may, in its sole and absolute discretion
deem advisable. Landlord shall have no obligation to relet the Demised Premises
or any part thereof and shall in no event be liable for refusal or failure to
relet the Demised Premises or any part thereof, or, in the event of any such
reletting, for refusal or failure to collect any rent due upon any such
reletting, and no such refusal or failure shall operate to relieve Tenant of any
liability under this Lease or otherwise to affect any such liability; Landlord,
at Landlord's option, may make such repairs, replacements, alterations,
additions, improvements, decorations and other physical changes in and to the
Demised Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability. Tenant's liability as aforesaid shall survive the institution of
summary proceedings and the issuance of any warrant thereunder.


Section 22.4. Agreed Final Damages. If Landlord so elects, Tenant shall pay
Landlord, on demand, as liquidated and agreed final damages, the Rent and all
other charges which would have been payable by Tenant from the date of such
demand to the date when this Lease would have expired if it had not been
terminated as aforesaid, minus the fair rental value of the Demised Premises for
the same period with such sums discounted to present value. Upon payment of such
liquidated and agreed final damages, Tenant shall be under no further liability
with respect to the period after the date of such demand.


Section 22.5. Waiver of Right of Redemption. Tenant hereby expressly waives (to
the extent legally permissible), for itself and all persons claiming by, though,
or under it, any right of redemption or for the restoration of the operation of
this Lease under any present or future law in case Tenant shall be dispossessed
for any cause, or in case Landlord shall obtain possession of the Demised
Premises as herein provided. In the event Landlord commences any action or
proceeding for non-payment of Minimum Rent or any items of Additional Rent due
hereunder, Tenant shall not interpose any counterclaim of any nature or
description in any such action or proceeding. The















--------------------------------------------------------------------------------











foregoing, however, shall not be construed as a waiver of Tenant's right to
assert such claim in a separate action or proceeding instituted by Tenant.


Section 22.6. Landlord's Right to Perform for Account of Tenant. If Tenant shall
be in default hereunder after expiration of applicable notice and cure periods,
Landlord or any mortgagee may, at any time thereafter, cure said default for the
account and at the expense of Tenant. Tenant shall pay, with interest at the
maximum legal rate, on demand, to Landlord, the amount so paid, expended, or
incurred by Landlord or any mortgagee and any expense of Landlord or any
mortgagee including attorneys' fees incurred in connection with such default
plus administrative costs of Landlord or any mortgagee in an amount equal to ten
(10%) percent of such costs and expenses, and all of the same shall be deemed to
be Additional Rent.


Section 22.7. Additional Remedies, Waivers. Etc. With respect to the rights and
remedies of and waivers by Landlord: (a) the rights and remedies of Landlord set
forth herein shall be in addition to any other right and remedy now and
hereafter provided by law. Landlord may exercise such rights and remedies at
such times, in such order, to such extent, and as often as Landlord deems
advisable without regard to whether the exercise of one right or remedy
precedes, concurs with or succeeds the exercise of another, (b) single or
partial exercise of a right or remedy shall not preclude: (i) a further exercise
thereof; or (ii) the exercise of another right or remedy, from time to time; (c)
no delay or omission by Landlord in exercising a right or remedy shall exhaust
or impair the same or constitute a waiver of, or acquiescence to a Default; (d)
no waiver of a Default shall extend to or affect any other Default or impair any
right or remedy with respect thereto; (e) no action or inaction by Landlord
shall constitute a waiver of a Default; and (f) no waiver of a Default shall be
effective, unless it is in writing.


Section 22.8. Distraint. In addition to all other rights and remedies, if Tenant
shall be in Default hereunder, Landlord shall, to the extent permitted by law,
have a right of distress for Rent and a lien on all of Tenant's fixtures,
merchandise and equipment in the Demised Premises, as security for Rent and all
other charges payable hereunder.


Section 22.9. Miscellaneous.


(a) No waiver of any covenant or condition or of the breach of any covenant or
condition of this Lease by either Landlord or Tenant shall be taken to
constitute a waiver of any subsequent breach of such covenant or condition or to
justify or authorize the non-observance on any other occasion of the same or of
any other covenant or condition hereof, nor shall the acceptance of Minimum Rent
or any item of Additional Rent by Landlord at any time when Tenant is in Default
under any covenant or condition hereof be construed as a waiver of such Default
or of Landlord's right to terminate this Lease on account of such Default, nor
shall any waiver or indulgence granted by Landlord to Tenant be taken as an
estoppel against Landlord, nor shall any waiver or indulgence granted by Tenant
to Landlord be taken as an estoppel against Landlord; it being expressly
understood that if at any time Tenant shall be in Default in any of its
covenants or conditions hereunder, an acceptance by Landlord of Minimum Rent or
any item of Additional Rent during the continuance of such Default or the
failure on the part of Landlord promptly to avail itself of such other rights or
remedies as Landlord may have, shall not be construed as a waiver of such







--------------------------------------------------------------------------------













Default, but Landlord may at any time thereafter, if such Default continues,
terminate this Lease on account of such Default in the manner herein provided.


(b) In the event of any breach by Landlord or Tenant of any of the terms and
provisions of this Lease, the non-defaulting party shall have the right to
injunctive relief as if no other remedies were provided herein for such breach.


(c) The rights and remedies herein reserved by, or granted to, Landlord are
distinct, separate and cumulative, and the exercise of any one of them shall not
be deemed to preclude, waive or prejudice Landlord's right to exercise any or
all others.


(d) Tenant hereby expressly waives any right to assert a defense based on merger
and agrees that neither the commencement of any action or proceeding, nor the
settlement thereof, nor the entry of judgment therein, shall bar Landlord from
bringing any subsequent actions or proceedings from time to time.


(e) Tenant hereby waives the benefit of any provisions of the applicable statute
of limitations as a defense in any action for collection of rentals or other
charges accrued under this Lease which may be filed by Landlord against Tenant.


(f) Intentionally omitted.


(g) Wherever in this Lease, Landlord has reserved or is granted the right of
"re-entry" into the Demised Premises, the use of such word is not intended, nor
shall it be construed, to be limited to its technical legal meaning.


(h) In the event of any lawsuit or court action between Landlord and Tenant
arising out of or under this Lease or the terms and conditions stated herein,
the prevailing party in such lawsuit or court action shall be entitled to and
shall collect from the non-prevailing party the reasonable attorney's fees and
court costs actually incurred by the prevailing party with respect to said
lawsuit or court action.


(i) Any action, suit or proceeding relating to, arising out of or in connection
with the terms, conditions and covenants of this Lease may be brought in the
courts of the State in which the Industrial Center is located. Each of Landlord
and Tenant hereby waives any objection to jurisdiction or venue in any
proceeding before said courts.


(j) LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTERS IN ANY WAY
ARISING OUT OF OR CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT'S USE OR OCCUPANCY OF THE PREMISES, OR THE ENFORCEMENT OF ANY
REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE.











--------------------------------------------------------------------------------











ARTICLE 23. NO WAIVER


Section 23.1. No Waiver Except In Writing. Failure of Landlord or Tenant to
insist upon the strict performance of any provisions hereof or of any rules and
regulations promulgated hereunder or to exercise any option shall not be
construed as a waiver for the future of any such provision or rule or option.
The receipt by Landlord of any rent or other charge due hereunder with knowledge
of the breach of any provision of this Lease shall not be deemed a waiver of
such breach. No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by the Landlord. No payment by Tenant or
receipt by Landlord of a lesser amount than the monthly rent shall be deemed to
be other than on account of the earliest rent then unpaid nor shall any
endorsement or statement or any check or any letter accompanying any check or
payment as rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy in this Lease, and no waiver by
Landlord in respect to one tenant shall constitute a waiver in favor of any
other tenant in the Industrial Center.


ARTICLE 24. NOTICES


Section 24.1. Addresses. Except as otherwise provided for herein, any notice,
demand, request, consent, approval or other communication which either party
hereto is required or desires to give, make, or communicate to the other shall
be in writing and shall be given, made, or communicated only by nationally
recognized courier service (e.g. Federal Express) providing dated evidence of
receipt or refusal to accept delivery by the addressee, addressed, in the case
of Landlord:


c/o GTJ Management, LLC
60 Hempstead Avenue, Suite 718
West Hempstead, NY 11552
Attention: Paul Cooper
with a copy to:


Marc J. Becker, Esq.
Goldfarb and Fleece LLP
560 Lexington Avenue, 61h Floor
New York, New York 10022


and addressed, in the case of Tenant, to Tenant's address contained in the
preamble of this Lease, Attn: CFO, subject to the right of either party to
designate a different address by notice similarly given, made or communicated,
as the case may be, any such notice to be effective on the date when it shall
have been delivered by such courier service or when delivery by such courier
service was refused by the addressee. Refusal to accept delivery of any notice
shall not limit or negate delivery of such notice or limit, negate or render
ineffective any such notice.


ARTICLE 25. SUBORDINATION AND ATTORNMENT


Section 25.1. Subordination. This Lease and the rights of Tenant hereunder are
and shall be automatically subordinate to the lien of any mortgage now or
hereafter in force against the land





--------------------------------------------------------------------------------











and/or buildings of which the Demised Premises are a part against any buildings
hereafter placed upon the land of which the Demised Premises are a part and to
all advances made or hereafter to be made upon the security thereof, and to any
and all extensions, renewals, modifications or replacements thereof, and to any
ground or underlying lease of the land or buildings. The provisions of this
Section 25.1 are self-operative and no further instrument of subordination shall
be required. However, within ten (10) days of Landlord's written request, Tenant
shall execute any commercially reasonable agreement reasonably required by any
mortgagee or landlord, confirming the foregoing subordination of this Lease.


Section 25.2. Attornment. Tenant shall, in the event of the sale or assignment
of Landlord's interest in the Building of which the Demised Premises form a part
or in the event of any proceedings brought for the foreclosure of, or in the
event of exercise of the power of sale under any mortgage made by Landlord
covering the Demised Premises, attorn to the purchaser and recognize such
purchaser as Landlord under this Lease.


Section 25.3. Mortgagee Protection Clause. Tenant agrees to give any mortgagee
and/or trustees under any deed of trust or land under any ground lease, by
registered or certified mail or via a nationally recognized overnight courier
service, a copy of any notice of default served upon Landlord under this Lease,
provided that prior to such notice Tenant has been notified, in writing, of the
address of such mortgagees and/or trust deed holders and/or landlords. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for in this Lease, then the mortgagees and/or trust deed
holders and/or landlords shall have an additional thirty (30) days within which
to cure such default or if such default cannot be cured within that time, then
such additional time as may be necessary if within such thirty (30) days, any
mortgagee and/or trust deed holder and/or landlord has commenced and is
diligently pursuing the remedies necessary to cure such default, (including but
not limited to commencement of foreclosure proceedings, if necessary to effect
such cure) in which event this Lease shall not be terminated while such remedies
are being so diligently pursued.


Section 25.4. Landlord hereby agrees to request from its existing mortgagee of
the Industrial Center, at no cost to Landlord, a subordination, non-disturbance
and attornment agreement with Tenant which agreement will be on the mortgagee's
standard form (with such commercially reasonable modifications as Tenant may
request and which are acceptable to the mortgagee). In addition, Landlord hereby
agrees to obtain from any such future mortgagee of the Industrial Center, at no
cost to Landlord, a subordination, non-disturbance and attornment agreement with
Tenant which agreement will be on the mortgagee's standard form (with such
commercially reasonable modifications as Tenant may request and which are
acceptable to the mortgagee).


ARTICLE 26. HAZARDOUS MATERIALS


Section 26.1. Tenant shall not cause any Hazardous Materials, as herein defined,
or permit its agents, employees or contractors to cause any Hazardous Materials
to be brought upon, stored, treated, used, produced, generated, emitted,
disposed, discharged, or released (collectively known as "handled" or "handle")
upon, about, above or beneath the Demised Premises or the Industrial Center.
Notwithstanding the foregoing, (i) normal quantities of those Hazardous
Materials customarily used in the conduct of general administrative and
executive office activities (e.g.,







--------------------------------------------------------------------------------













copier fluids and cleaning supplies) may be used and stored at the Demised
Premises without Landlord's prior written consent, and (ii) in connection with
the Permitted Use of the Demised Premises, Tenant shall be allowed to receive
and send shipments of Hazardous Materials, but only in compliance with all
applicable Environmental Laws, as defined herein. These Hazardous Materials
referred to in subdivisions (i) and (ii) of the preceding sentence shall be
known as "Tenant's Hazardous Materials" and shall be handled in accordance with
all applicable federal, state and local laws, statutes, ordinances, regulations,
codes, rulings, policies, requirements, orders and decrees including, but not
limited to, the Resource Conservation Recovery Act of 1976 (42 U.S.C.. 6901 et
seq.), as amended, and the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C.. 9601 et seq.), as amended (collectively known as
"Environmental Laws”) relating to the industrial hygiene, environmental
protection or the handling, use, analysis, generation, manufacture, storage,
presence, disposal or transportation of Hazardous Materials, defined below.
Tenant hereby agrees to pay the costs of all remediation and corrective measures
made necessary or desirable in the event that Tenant shall breach the provisions
of this Article. Tenant hereby indemnifies and agrees to defend and hold
harmless, Landlord and its managing agent and its or their respective
affiliates, principals, shareholders, officers, directors, partners, members,
trustees, fiduciaries, servants, agents and employees from and against any and
all liabilities, damages, suits, causes, actions, penalties, costs, charges,
fees and expenses, including, without limitation, attorneys' fees and
disbursements, for death or injury to any person or damage to any property
whatsoever (including water tables and atmosphere) or otherwise resulting from
Tenant's failure to comply with its obligations, duties and responsibilities
under this Article. For purposes of this indemnity, Tenant shall have the burden
of proof to establish any pre-existing environmental conditions affecting the
Demised Premises by conducting an environmental audit of the property. Any acts
or omissions of Tenant or its employees, agents, customers, invitees,
sub-lessees, assignees, contractors or sub-contractors (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Tenant hereunder. Tenant agrees to execute affidavits, representations and the
like from time to time at Landlord's request conveying Tenant's best knowledge
and belief regarding the presence of Hazardous Materials in the Demised
Premises.


Tenant shall at its own expense procure, maintain in effect and comply with all
conditions of any and all permits, licenses and other governmental and
regulatory approvals required for Tenant's use of the Demised Premises,
including, without limitation, discharge of (appropriately treated) materials or
waste into or through any sanitary sewer system serving the Demised Premises.
Except as discharged in strict accordance and conformity with all applicable
Environmental Laws, Tenant shall cause any and all Hazardous Materials handled
by or introduced by Tenant to be removed from the Demised Premises and
transported solely by duly licensed facilities for final disposal of such
Hazardous Materials. Tenant shall in all respects handle any and all Hazardous
Materials in, on, under or about the Demised Premises in complete conformity
with all applicable Environmental Laws and prudent industry practice regarding
the management of such Hazardous Materials. All reporting obligations to the
extent imposed upon Tenant by Environmental Laws are solely the responsibility
of Tenant. Upon expiration or termination of this Lease, Tenant shall cause all
Tenant's Hazardous Materials to be removed from the Demised Premises and
transported for use, storage or disposal in accordance and in compliance with
all applicable Environmental Laws. Tenant shall not take any remedial action in
response to the presence of Hazardous Materials in, on or about the Demised
Premises or in the Industrial Center, nor enter into any settlement agreement,
consent, decree or other compromise in respect to any









--------------------------------------------------------------------------------













claims relating to or in any way connected with the Demised Premises or the
Industrial Center without first notifying Landlord of Tenant's intention to do
so and affording Landlord thirty (30) days to appear, intervene or otherwise
appropriately assert and protect Landlord's interest with respect thereto. In
addition, at Landlord's request, at the expiration of the Lease Term, Tenant
shall remove all tanks or fixtures which were placed on the Demised Premises
during the Lease Term and which contain, have contained or are contaminated
with, Hazardous Materials.


Tenant shall promptly notify Landlord in writing of (a) any enforcement,
clean-up, removal or other governmental or regulatory action instituted,
completed or threatened pursuant to any Environmental Laws with respect to the
Demised Premises; (b) any claim made or threatened by any person against
Landlord or the Demised Premises relating to damage, contribution, cost
recovery, compensation, loss or injury resulting from or claimed to result from
any Hazardous Materials; and (c) any reports made to any environmental agency
arising out of or in, on or about the Demised Premises or in connection with any
Hazardous Materials removed from the Demised Premises, including any complaints,
notices, warnings, reports or asserted violations in connection therewith.
Tenant shall also provide to Landlord, as promptly as possible, and in any event
within five (5) business days after Tenant first receives or sends the same,
copies of all claims, reports, complaints, notices, warnings or asserted
violations relating in any way to the Demised Premises or Tenant's use thereof.
Upon written request of Landlord (to enable Landlord to defend itself from any
claim or charge related to any Environmental Law), Tenant shall promptly deliver
to Landlord lists of Hazardous Materials removed or to be removed from the
Demised Premises. All such lists shall list the Tenant or its agent as a
responsible party and in no way shall attribute responsibility for any such
Hazardous Materials to Landlord.


"Hazardous Materials" means: (a) any material or substance; (i) which is defined
or becomes defined as a "hazardous substance," "hazardous waste," "infectious
waste," "chemical mixture or substance," or "air pollutant" under Environmental
Laws; (ii) containing asbestos, urea formaldehyde or polychlorinated biphenyls,
(iii) which is oil or petroleum product, (iv) which is radioactive; (v) which is
infectious waste, biological agents, bacteria and viruses; or (b) any other
material or substance displaying toxic, reactive ignitable or corrosive
characteristics, as all such terms are used in their broadest sense, and are
defined or become defined by Environmental Laws.


If any lender or governmental agency requires Landlord to test for a release of
Hazardous Materials on the Demised Premises, or if Landlord reasonable believes
that Tenant may have violated an Environmental Law or the terms of this Article,
Tenant shall, within thirty (30) days following Landlord's demand, supply to
Landlord at Tenant's sole cost and expense an environmental report of the
Demised Premises and the use of the Demised Premises addressing Landlord's
concerns and demonstrating whether Tenant's use of the Demised Premises has
violated or is violating any Environmental Laws, prepared by a reputable
independent licensed environmental contracting firm, in form, substance and
detail reasonably satisfactory to Landlord. Such report shall be delivered to
Landlord and shall be kept strictly confidential by Landlord and Tenant.


Tenant agrees to clean its trucks in compliance with Environmental Laws such
that any run off from the cleaning of Tenant’s trucks shall not spill into
landscaped areas or drains.







--------------------------------------------------------------------------------











Tenant acknowledges that Landlord has made no representations to Tenant with
respect to the compliance of the Demised Premises with Environmental Laws except
as otherwise expressly set forth herein.


Tenant shall execute and deliver to Landlord a completed questionnaire, in the
form attached hereto as Exhibit D, immediately prior to the Commencement Date
and, if applicable, immediately prior to the commencement of any renewal term
and Tenant shall execute and deliver to Landlord a completed questionnaire, in
the form attached hereto as Exhibit E, immediately prior to the expiration of
the Lease Term or Tenant's surrender of possession of the Demised Premises,
whichever is earlier.


Tenant represents and warrants that, as of the date hereof, Tenant's North
American Industry Classification System ("NAICS") code is 3254130700 and Tenant
agrees that it will promptly advise Landlord of any change in Tenant's NAICS
code (or the NAICS code of any assignee or sublessee) during the Lease Term.
Prior to any assignment of this Lease or subletting of any portion of the
Demised Premises and prior to the expiration or sooner termination of this Lease
or any sublease, Tenant, at its sole expense, will take all actions to comply
with the New Jersey Industrial Site Recovery Act ("ISRA"), if applicable, or
provide Landlord with reasonable evidence that ISRA is not applicable. Tenant
will also provide Landlord with a duplicate original of the affidavit and any
and all other information submitted to the New Jersey Department of
Environmental Protection ("NJDEP") in connection with such compliance, if
applicable. Prior to the termination of this Lease and the cessation of all of
Tenant's operations therein, or cessation of industrial operations as defined by
NJDEP, if ISRA is applicable, Tenant shall submit all required ISRA forms,
reports, letters, and payments which are required due to Tenant's occupancy of
the Premises and/or to the actions of Tenant, its employees, contractors or
agents. Tenant shall provide draft copies of all ISRA submittals to Landlord for
review prior to submission to regulatory agencies. If remediation is required in
order to submit a Response Action Outcome Form, such remediation shall be
performed by Tenant to standards required under ISRA. The Response Action
Outcome Form shall be issued to Landlord subsequent to the end of the Lease Term
and vacation of the Demised Premises by Tenant or in accordance with the
schedule required by ISRA. If requested by Tenant at the time of execution of
this Lease, Landlord will prepare all ISRA related documents, with it understood
that all reasonable costs incurred by Landlord in connection therewith will be
reimbursed by Tenant.


Landlord represents that as of the Effective Date, it has no actual knowledge of
any Hazardous Materials existing on the Building or the Industrial Center other
than those Hazardous Materials disclosed in that certain Phase I Environmental
Assessment prepared by P.W. Grosser Consulting, Inc. in December 2011, a copy of
which was delivered to Tenant's attorney electronically on or about October 23,
2017. Tenant acknowledges receipt of such environmental report and agrees to
maintain in confidence such report and not disclose to any third-party the
existence of such report and/or the content of such report, except (i) in order
to enforce Tenant's rights or Landlord's obligations under this Article 26, (ii)
as specifically authorized to do so in writing by Landlord, or (iii) as
otherwise required by any legal requirement.


Landlord hereby indemnifies and agrees to defend and hold harmless, Tenant and
its managing agent and its or their respective affiliates, principals,
shareholders, officers, directors, partners,









--------------------------------------------------------------------------------













members, trustees, fiduciaries, servants, agents and employees from and against
any and all liabilities, damages, suits, causes, actions, penalties, costs,
charges, fees and expenses, including, without limitation, reasonable attorneys'
fees and disbursements, for death or injury to any person or damage to any
property whatsoever (including water tables and atmosphere) or otherwise
resulting from the presence of Hazardous Materials (i) existing prior to the
Commencement Date at the Building or the Industrial Center or (ii) introduced to
the Building or the Industrial Center at any time during the Term of this Lease
to the extent caused by Landlord, its agents, contractors or employees.


The obligations of Landlord and Tenant under this Article shall survive the
termination of this
Lease.


ARTICLE 27. MISCELLANEOUS PROVISIONS


Section 27.1. Headings. The captions of the Articles and Sections of this Lease
are for convenience only and shall not be considered or referred to in resolving
questions of interpretation or construction.


Section 27.2. Time of Essence. Time is of the essence with respect to the
performance of each of the covenants and agreements under this Lease.


Section 27.3. Construction of Lease. Tenant declares that Tenant has read and
under­ stands all parts of this Lease. It is agreed that in the construction and
interpretation of the terms of this Lease any rule of construction that a
document is to be construed most strictly against the party who prepared the
same shall not be applied, it being agreed that both parties hereto have
participated in the preparation of the final form of this Lease. This Lease may
be executed in several counterparts, each of which shall constitute an original,
but all of which together shall constitute one and the same instrument. Executed
copies of this Lease may be delivered by facsimile or other electronic (e.g.,
pdf) means, any of which shall be deemed effective to constitute delivery.


Section 27.4. Governing Law. This Lease and the enforcement hereof shall be
governed by the laws of the state in which the Industrial Center is located.


Section 27.5. Severability. If any provision of this Lease or any paragraph,
sentence, clause, phrase or word appearing herein be judicially or
administratively held invalid or unenforceable for any reason whatsoever, such
holding shall not be deemed to affect, alter, modify or impair in any manner
whatsoever any other term, provision, paragraph, sentence, clause, phrase or
word appearing therein.


Section 27.6. Interest Rate. Where under the terms of this Lease interest shall
be provided for, such interest, unless a specific interest rate is set forth,
shall be at a rate equal to the prime rate of JP Morgan Chase Manhattan Bank, or
any successor thereto, plus seven percent (7%), but in no event greater than the
highest lawful rate of interest per annum permissible under the law of the state
in which the Industrial Center is located, and shall accrue from the date when
the same becomes due and payable by the terms and provisions hereof until paid
and shall continue after any judgment until fully satisfied, to which shall be
added reasonable attorneys' fees and costs.







--------------------------------------------------------------------------------











Section 27.7. Consent of Landlord. Where, under the terms of this Lease, the
consent of Landlord shall be required, such consent, unless otherwise provided
for herein, shall not be unreasonably withheld, conditioned or delayed. If
Tenant shall request Landlord's consent and Landlord shall fail or refuse to
give such consent, Tenant shall not be entitled to any damages for any
withholding by Landlord of its consent, it being intended that Tenant's sole
remedy shall be an action for specific performance or injunction, and that such
remedy shall be available only in those cases where Landlord has expressly
agreed in writing not to unreasonably withhold its consent or where as a matter
of law Landlord may not unreasonably withhold its consent.


Section 27.8. Entire Agreement. This Lease and the exhibits, riders and/or
addenda, if any, attached hereto contain all covenants and agreements between
Landlord and Tenant relating in any manner to the rental, use and occupancy of
the Demised Premises and the other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect, and the covenants and agreements of this Lease cannot be altered,
changed, modified or added to, except in writing signed by Landlord and Tenant.
No representation, inducement, understanding or anything of any nature
whatsoever, made, stated or represented on Landlord's behalf, either orally or
in writing (except this Lease), has induced Tenant to enter into this Lease. The
submission of this document for examination does not constitute an offer to
lease, or a reservation of an option for the Demised Premises and becomes
effective only upon execution and delivery thereof by Landlord and Tenant.


Section 27.9. Default Under Other Agreements. Any default by Tenant under any
instrument, undertaking or agreement executed by Tenant in favor of or with
Landlord relating to this Lease, or the tenancy created hereby, shall constitute
a breach of this Lease and entitle Landlord to pursue each and all of its rights
and remedies hereunder and at law.


Section 27.10. Objection to Statements. Tenant's failure to object to any
statement, invoice or billing rendered by Landlord within a period of ninety
(90) days after receipt thereof shall constitute Tenant's acquiescence with
respect thereto and shall render such statement, invoice or billing an account
stated between Landlord and Tenant.


Section 27.11. Brokerage Commission. Tenant and Landlord represent and warrant
to the other that there are no claims for brokerage commissions or finder's fees
incurred by them, respectively, in connection with the execution of this Lease
except for Resource Realty of Northern New Jersey (the "Broker") and each party
agrees to indemnify the other against and hold it harmless from all liabilities
arising from any such claims other than that of the Broker, including the cost
of counsel. Landlord agrees to pay a commission to the Broker pursuant to the
terms of a separate agreement between Landlord and Broker.


Section 27.12. Relationship of Parties. Anything in this Lease to the contrary
notwithstanding, it is agreed that Landlord shall in no event be deemed to be a
partner or engaged in a joint venture with or any associate of Tenant, or any
party associated with Tenant in the conduct of its business or otherwise, nor
shall Landlord be liable for any debts incurred by Tenant in the conduct of its
business. The relationship of Landlord and Tenant as established by this Lease
is that of Landlord and Tenant. None of the language or terminology of this
Lease shall be construed to create any other form of relationship between
Landlord and Tenant.





--------------------------------------------------------------------------------













Section 27.13. No Recording of Lease. Tenant represents that it shall not record
this Lease and acknowledges that such representation is a material term of this
Lease.


Section 27.14. Past Due Rent. If Landlord shall fail to receive, when the same
is due and payable, any Minimum Rent, Additional Rent or other amounts or
charges to be paid to Landlord by Tenant, as provided in this Lease, Tenant
shall pay as Additional Rent interest thereon until fully paid, which shall
continue after any judgment until fully satisfied, and if same is not paid
within five (5) days of its due date Tenant shall pay as Additional Rent, a late
charge equal to five percent (5%) of each installment past due to cover the
administrative costs and expenses involved in administering delinquent accounts.


Section 27.15. Limitation of Liability. Anything in this Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
property of the Landlord in the Industrial Center, and subject to the prior
rights of any mortgagee of the Industrial Center and subject to Landlord's
rights under a leasehold interest of the Industrial Center or part thereof, if
any, for the collection of any judgment (or other judicial process) requiring
the payment of money by Landlord in the event of any default or breach by
Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of the
Landlord or its managing agent, and it’s or their respective affiliates,
principals, shareholders, officers, directors, partners, members, trustees,
fiduciaries, servants, agents and employees, shall be subject to levy, execution
or other procedures for the satisfaction of Tenant's remedies. In no event shall
Landlord be liable for, and Tenant, hereby waives any claim for, any indirect,
consequential or punitive damages, including loss of profits or business
opportunity, arising under or in connection with this Lease.


Section 27.16. OFAC List Representation. Tenant represents and warrants that it
is not listed, nor is it owned or controlled by, or acting for or on behalf of
any person or entity, on the list of Specially Designated Nationals and Blocked
Persons maintained by the Office of Foreign Assets Control of the United States
Department of the Treasury, or any other list of persons or entities with whom
Landlord is restricted from doing business with ("OFAC List"). Notwithstanding
anything to the contrary herein contained, Tenant shall not permit the Demised
Premises or any portion thereof to be used, occupied or operated by or for the
benefit of any person or entity that is on the OFAC List. Tenant shall indemnify
and hold Landlord harmless from and against all losses, damages, liabilities,
cost and expenses (including, without limitation, reasonable attorneys' fees and
expenses) that are incurred by Landlord and/or its affiliate that derive from a
claim made by a third party against Landlord and/or its affiliates arising or
alleged to arise from a misrepresentation made by Tenant hereunder or a breach
of any covenant to be performed by Tenant hereunder. Landlord represents and
warrants that it is not listed, nor is it owned or controlled by, or acting for
or on behalf of any person or entity, on the OFAC List. Landlord shall indemnify
and hold Tenant harmless from and against all losses, damages, liabilities, cost
and expenses (including, without limitation, reasonable attorneys' fees and
expenses) that are incurred by Tenant that derive from a claim made by a third
party against Tenant and/or its affiliates arising or alleged to arise from a
misrepresentation made by Landlord hereunder or a breach of any covenant to be
performed by Landlord hereunder.


Section 27.17. Inability to Perform. If, by reason of strikes or other labor
disputes, fire or other casualty (or reasonable delays in adjustment of
insurance), accidents, any legal requirements,







--------------------------------------------------------------------------------









any orders of any governmental authority or any other cause beyond a party's
reasonable control, whether or not such other cause shall be similar in nature
to those hereinbefore enumerated (any such event an "Unavoidable Delay"), the
non-performing party is unable to furnish or is delayed in furnishing any
utility or service required to be furnished by such party under this Lease, or
is unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements,
whether or not required to be performed or made under this Lease, or is unable
to fulfill or is delayed in fulfilling any of the non-performing party's other
obligations under this Lease, the period of time for performance of such
obligation shall be extended for the duration of the Unavoidable Delay. Nothing
contained in this Section 27.17 shall excuse the payment of any sums required to
be paid under this Lease.


ARTICLE 28. SECURITY DEPOSIT


Section 28.1. Tenant has deposited the sum of Thirty Thousand and 00/100 Dollars
($30,000.00) with Landlord as a "Security Deposit" which shall be held by
Landlord as security for the punctual performance by Tenant of each and every
obligation of it under this Lease. In the event of any default by Tenant (beyond
applicable notice and cure periods), Landlord may apply or retain all or any
part of the Security Deposit to cure the default or to reimburse Landlord for
any sum which Landlord may spend by reason of the default and for which Tenant
is liable under the terms of this Lease, without thereby waiving any other
rights or remedies of Landlord with respect to such default. In the case of
every such application or retention Tenant shall on demand, pay to Landlord the
sum so applied or retained which shall be added to the Security Deposit so that
the same shall be restored to Thirty Thousand and 00/100 Dollars ($30,000.00).
If at the end of the Lease Term, Tenant shall not be in default under this Lease
(beyond applicable notice and cure periods), but not otherwise, the Security
Deposit shall be returned to Tenant within thirty (30) days to the extent same
has not been retained or applied by Landlord in accordance with the provisions
of hereof. There shall be no interest payable on the Security Deposit. Tenant
agrees that except for an assignment in connection with an assignment of
Tenant's interest under this Lease in accordance with the provisions of Article
17, Tenant shall not assign or encumber any part of the Security Deposit, and no
assignment or encumbrance by Tenant of all or any part of the Security Deposit
shall be binding upon Landlord, whether made prior to, during, or after the
Lease Term. Landlord shall not be required to exhaust its remedies against
Tenant or against the Security Deposit before having recourse to any other form
of security held by Landlord and recourse by Landlord to any form of security
shall not affect any remedies of Landlord which are provided in this Lease or
which are available to Landlord in law or equity. In the event of any sale,
assignment or transfer by Landlord named herein (or by any subsequent Landlord)
of its interest in the Building or Industrial Center as owner or lessee,
Landlord (or such subsequent owner) shall assign or transfer the Security
Deposit to its grantee, assignee or transferee and, in the event of such
assignment or transfer, Landlord named herein, (or such subsequent Landlord)
shall have no liability to Tenant for the return of the Security Deposit and
Tenant shall look solely to the grantee, assignee or transferee for such return.
A lease of the entire Building or Industrial Center shall be deemed a transfer
within the meaning of the foregoing sentence.


ARTICLE 29. RIGHT OF FIRST OFFER


Section 29.1. Tenant's Right of First Offer. Provided that (a) Tenant is not
then in default under any of the terms, covenants or conditions of this Lease on
Tenant's part to be observed or









--------------------------------------------------------------------------------











performed beyond applicable notice and cure periods and (b) the original named
Tenant of this Lease (i.e., Immunomedics, Inc.) or any assignee or subtenant for
which Landlord's consent was not required under the terms of this Lease, in
contradistinction to any other subtenants or other occupants, shall then be
leasing the entire Demised Premises then Tenant shall have the one-time right
(sometimes referred to herein as "Tenant's First Offer Right"), subject to the
provisions of this Lease, exercisable in accordance with the provisions of
Section 29.2, to lease the entirety of the first space in the Building which is
contiguous to the Demised Premises (such space, the "Additional Space"), which
becomes "available for leasing" during the Lease Term. No Additional Space shall
be deemed "available for leasing" if(a) the then tenant of the Additional Space
or any assignee, successor, subtenant or other occupant holding through or under
such tenant, shall enter into (i) any Lease with Landlord extending the letting
Lease affecting the Additional Space or (ii) any new lease with Landlord
affecting the Additional Space, or (b) any other tenant of the Building or any
assignee or successor of such other tenant shall have or shall exercise any
contractual option or right which it has as of the date of this Lease to lease
the Additional Space (whether the Additional Space in question is specifically
referred to in any such contractual option or right or Landlord must utilize
such Additional Space in question in order to satisfy such contractual option or
right). Without limiting the foregoing, so long as a tenant or other occupant
leases or occupies a portion of the applicable Additional Space, Landlord shall
be free to extend any such tenancy or occupancy, whether or not pursuant to a
lease or other Lease, and such space shall not be deemed to be available for
leasing. Notwithstanding the foregoing provisions of this Section 29.1, Tenant
shall not have the right to lease any Additional Space pursuant to Tenant's
First Offer Right which becomes available for leasing if, the Expected Vacancy
Date (as defined in Section 29.2A) as set forth in Landlord's Availability
Notice (as defined in Section 29.2A) is later than the date two (2) years
immediately preceding the then current Expiration Date of the Lease unless
Tenant simultaneously with its giving of Tenant's First Offer Notice exercises
its Renewal Option (as defined in Section 30.1).


Section 29.2. - Notice of Availability and Tenant's Exercise of Option.


A. In the event that the Additional Space shall become or about to become
available for leasing in accordance with the provisions of Section 21.1,
Landlord shall give notice thereof to Tenant (any such notice is referred to as
an "Landlord Availability Notice"), which Landlord's Availability Notice shall
contain (i) the date such Additional Space is expected to be vacant or available
for leasing; (ii) the Minimum Rent and other material financial terms upon which
Landlord is willing to Lease the Additional Space to Tenant. Landlord's
Availability Notice may be given not more than eighteen (18) months prior to the
date set forth in such Landlord's Availability Notice upon which such Additional
Space is expected to become vacant and available for leasing (the date set forth
in Landlord's Availability Notice on which such Additional Space is expected to
become available for leasing is sometimes referred to as an "Expected Vacancy
Date"). Upon Landlord giving Tenant a Landlord's Availability Notice, Tenant may
exercise Tenant's First Offer Right with respect to the entire Additional Space
only and only by notice given to Landlord within twenty (20) days next following
the date of the giving of such Landlord's Availability Notice, and by giving
such notice Tenant shall thereby lease and add such Additional Space to the
Demised Premises for a term to begin, subject to Section 29.3, on the Expected
Vacancy Date for a term co-terminous with the Lease Term for the Demised
Premises; any notice given by Tenant to Landlord exercising such Tenant's First
Offer Right is referred to as "Tenant's First Offer Notice".









--------------------------------------------------------------------------------











B. It is understood and agreed that "time is of the essence" with respect to
Tenant's exercise of its Tenant's First Offer Right pursuant to this Article and
that if Tenant does not exercise such Tenant's First Offer Right within the
twenty (20) day time limitation set forth in Subsection A above, (i) any notice
purporting to exercise such Tenant's First Offer Right given after the
expiration of such time limitation shall be void and of no force and effect,
(ii) Tenant shall have no further right to lease the Additional Space, and (iii)
Tenant shall have no further rights under this Article 29. Notwithstanding the
foregoing, in the event Landlord offers to lease the Available Space to another
party on monetary terms that differ by more than I 0% from those terms set forth
in Landlord's Availability Notice, Landlord shall again offer the Available
Space to Tenant in accordance with the terms of this Article 29.


C. If Tenant exercises Tenant's First Offer Right in accordance with the
provisions of this Article 29, then the Additional Space shall be leased by
Tenant upon all of the then executory terms, covenants and conditions as are
contained in this Lease, except as otherwise set forth herein, and adjusted to
reflect (w) the number of rentable square feet contained in the Additional
Space, and (x) that the term applicable to the Additional Space shall, commence
on the Expected Vacancy Date, as the same may be accelerated or delayed pursuant
to the provisions of Section 29.3, and (y) as otherwise provided in Section
29.4.


Section 29.3. -Acceleration of First Offer Vacancy Date.


A. In the event that the Additional Space shall become available for leasing
sooner than the Expected Vacancy Date because of the termination of the term of
the lease or occupancy affecting such Additional Space, Landlord shall have the
right to accelerate the Expected Vacancy Date to such sooner date upon not less
than ten (10) days' notice to Tenant.


B. Holdover Occupant. Landlord and Tenant acknowledge the possibility that all
or any of the tenants or occupants of the Additional Space may not have vacated
and surrendered the Additional Space to Landlord by the Expected Vacancy Date.
Accordingly, notwithstanding anything to the contrary contained in Sections 29.1
or 29.2 or in any Landlord's Availability Notice, if such tenants or occupants
shall not have vacated and surrendered the Additional Space to Landlord by the
Expected Vacancy Date, then the term applicable to the Additional Space shall
commence on the date next following the day upon which the entire Additional
Space becomes vacant and Landlord gives notice to Tenant of such vacancy,
provided, however, Landlord shall use commercially reasonable efforts to obtain
possession of the Additional Space.


C. Lease Not Affected. In the event that the provisions of this Section 29.3
shall apply, then, the parties agree that (a) the Expiration Date shall not be
affected by operation of the provisions of this Section 29.3; (b) except as
expressly set forth in this Section 29.3, neither the validity of this Lease nor
the obligations of Tenant under this Article 29 shall be affected by operation
of the provisions of this Section 29.3; and (c) Tenant waives any rights under
any statute or other law to rescind this Lease or such Tenant's exercise of
Tenant's First Offer Right and further waives the right to recover any damages
against Landlord which may result from the failure of Landlord to deliver
possession of the Additional Space on the Expected Vacancy Date. Notwithstanding
the foregoing or anything to the contrary in this Section 29.3, in the event the







--------------------------------------------------------------------------------











Additional Space is not delivered to Tenant within one hundred twenty (120) days
after the Expected Vacancy Date, Tenant shall have the right to rescind its
exercise of Tenant's First Offer Right upon ten (10) days' notice to Landlord.


Section 29.4. - Lease of Additional Space. If Tenant shall timely exercise
Tenant's First Offer Right in accordance with the provisions of this Article
then as of the effective commencement date of the term applicable to the
Additional Space this Lease shall be modified as follows:


A. The Demised Premises shall include the Additional Space (together with all
appurtenances, fixtures, improvements, additions and other property attached
thereto or installed therein at the commencement of the term applicable to the
Additional Space or at any time during said term, other than Tenant's Personal
Property) for all purposes of this Lease;


B.     The Minimum Rent and Additional Rent shall be increased as specified in
Landlord's Availability Notice;


C. The area of the Additional Space and Tenant's Pro-rata Share shall be as set
forth in Landlord's Availability Notice; and


D. The Lease shall be modified to reflect any such other terms as are specified
in Landlord's Availability Notice.


E.     The term with respect to the Additional Space shall expire on the
Expiration Date.


Section 29.5. - Condition of Additional Space. Tenant agrees to accept the
Additional Space in the condition which shall exist on the commencement date of
the term applicable thereto "as is" and further agrees that Landlord shall have
no obligation to perform any work or make any installations in order to prepare
the Additional Space for Tenant's occupancy.


Section 29.6. - Waiver. If Tenant fails to exercise Tenant's First Offer Right
within the time period set forth in Section 29.2, Tenant shall be deemed to have
waived its right to lease the Additional Space, Tenant shall have no further
right to lease the Additional Space and Tenant's right of first offer shall be
null and void and of no further force or effect. Notwithstanding the foregoing,
in the event Landlord offers to lease the Available Space to another party on
monetary terms that differ by more than 10% from those terms set forth in
Landlord's Availability Notice, Landlord shall again offer the Available Space
to Tenant in accordance with the terms of this Article 29.


ARTICLE 30. TENANT'S SINGLE RENEWAL OPTION


Section 30.1. Exercise of Option. Tenant shall have the right, to renew the
Lease Term for all of the Demised Premises for a single renewal term (the
"Renewal Term") often (10) years by irrevocable notice (the "Renewal Notice")
delivered to Landlord not less than twelve (12) months prior to the Expiration
Date of the Initial Lease Term, time being of the essence; provided, however,
that (a) Tenant shall not be in default beyond applicable notice and cure
periods under







--------------------------------------------------------------------------------











any of the terms, covenants or conditions of this Lease on Tenant's part to be
observed and performed either on the date the Renewal Notice is given or on the
Renewal Term Commencement Date (as hereinafter defined), and (b) the Tenant
named herein (i.e., Immunomedics, Inc.) shall not have assigned this Lease other
than to an assignee for which Landlord's consent is not required hereunder. Upon
the giving of the Renewal Notice, this Lease shall be deemed renewed for the
Renewal Term with the same force and effect as if the Renewal Term had
originally been included in the Lease Term. The Renewal Term shall commence on
the day after the Expiration Date of the Lease Term (the "Renewal Term
Commencement Date") and shall terminate on the day preceding the tenth (10th)
anniversary of the Renewal Term Commencement Date or such earlier date as this
Lease shall terminate pursuant to any of the terms of this Lease.


Section 30.2. Terms. All of the terms, covenants and conditions of this Lease
shall continue in full force and effect during the Renewal Term, except that (a)
the Minimum Rent for the first five (5) years of the Renewal Term shall be equal
to the greater of (i) the Fair Market Value (as hereinafter defined) and (ii)
the annual Minimum Rent then in effect at the expiration of the Initial Lease
Term, (b) the Minimum Rent for the remainder of the Renewal Term shall be
increased based upon the CPI Increase (as defined in Schedule 1) and (c) Tenant
shall have no further right to renew the Lease Term. Any termination,
cancellation or surrender of the entire interest of Tenant under this Lease at
any time during the Lease Term shall terminate any right of renewal of Tenant
hereunder.


Section 30.3. Fair Market Value and Renewal Term Rent. "Fair Market Value" shall
mean the fair market annual rental value of the Demised Premises at the
commencement of the Renewal Term for a term equal to the first five (5) years of
the Renewal Term, as determined by Landlord based on comparable space in the
Building, and other comparable buildings in the market including all of
Landlord's services provided for in this Lease, and with the Demised Premises
considered as vacant, and in the "as is" condition existing on the Renewal Term
Commencement Date. The calculation of Fair Market Value shall also be adjusted
to take into account all relevant factors. Prior to the commencement of the
Renewal Term, Landlord shall deliver to Tenant Landlord's determination of
Minimum Rent during the Renewal Term. If Landlord determines that the Minimum
Rent during the Renewal Term is the annual Minimum Rent then in effect at the
expiration of the initial Lease Term, such determination shall be binding on
Landlord and Tenant and Tenant shall have no right to dispute the same. If
Landlord determines that the Minimum Rent during the Renewal Term is Fair Market
Value, Tenant may dispute such determination as provided in Section 30.4 below.


Section 30.4. Arbitration. If Tenant shall dispute Landlord's determination of
Fair Market Value, Tenant shall give notice to Landlord of such dispute within
ten (10) business days after the delivery of Landlord's determination to Tenant.
Thereafter for a period of thirty (30) days, Landlord and Tenant shall work
diligently and in good faith to agree on the Fair Market Value. If no notice of
dispute is given by Tenant within such ten (10) business day period (time being
of the essence), then Landlord’s determination shall be binding upon Tenant. If
Landlord and Tenant fail to agree on the Fair Market Value during such thirty
(30) day period, such dispute shall be determined by a single arbitrator
appointed in accordance with the American Arbitration Association Arbitration
Rules for the Real Estate Industry. The arbitrator shall be impartial and shall
have not less than ten (10) years' experience in the County of Morris related to
the leasing of commercial warehouse space in comparable buildings in Morris
County, and the fees of the







--------------------------------------------------------------------------------















arbitrator shall be shared by Landlord and Tenant. Within fifteen (15) days
following the appointment of the arbitrator, Landlord and Tenant shall attend a
hearing before the arbitrator at which each party shall submit a report setting
forth its determination of Fair Market Value, together with such information on
comparable rentals and such other evidence as such party shall deem relevant.
The arbitrator shall, within 30 days following such hearing and submission of
evidence, render his or her decision by selecting the determination of Fair
Market Value submitted by either Landlord or Tenant which, in the judgment of
the arbitrator, most nearly reflects the Fair Market Value, but in no event less
than the annual Minimum Rent then in effect at the expiration of the initial
Lease Term. The arbitrator shall have no power or authority to select any Fair
Market Value other than a Fair Market Value submitted by Landlord or Tenant or
to modify any of the provisions of this Lease, and the decision of the
arbitrator shall be final and binding upon Landlord and Tenant. Prior to the
determination of the arbitrator, Tenant shall pay Minimum Rent based on
Landlord's determination of Fair Market Value submitted to Tenant pursuant to
Section 29.3, and following the arbitrator's final determination, the amount of
any overpayment or underpayment shall be appropriately adjusted between the
parties.


Section 30.5. Agreement of Terms. Landlord and Tenant, at either party's
request, shall promptly execute and exchange an appropriate agreement evidencing
the extension of the Lease Term for the applicable Renewal Term, and the terms
thereof in a form reasonably satisfactory to both parties, but no such agreement
shall be necessary in order to make the provisions hereof effective.




ARTICLE 31. TENANT'S SELF-HELP


Section 31.1. Tenant's Self-Help. If Landlord shall default in the performance
or observance of any agreement or condition in this Lease contained on its part
to be performed or observed with respect to the Demised Premises that could
cause Tenant to be in violation of any legal requirements, and if Landlord shall
not cure such default within twenty (20) days after notice from Tenant
specifying the default and following five (5) days after a second "reminder"
notice from Tenant, (or shall not within said period commence to cure such
default and thereafter prosecute the curing of such default to completion with
due diligence), Tenant may at its option, without waiving any claim for damages
for breach of agreement, at any time thereafter cure such default for the
account of Landlord and any reasonable amount paid or any contractual liability
incurred by Tenant in so doing shall be deemed paid or incurred for the account
of Landlord, and Landlord agrees to reimburse Tenant therefor or save Tenant
harmless therefrom; provided that Tenant may cure any such default as aforesaid
prior to the expiration of said waiting period, but after notice to Landlord
(and in the case of the removal of snow and/or ice from the Common Facilities,
prior to said notice to Landlord), if the curing of such default prior to the
expiration of said waiting period is reasonably necessary to protect the real
estate or Tenant's interest therein, to prevent injury or damage to persons or
property, or to enable Tenant to conduct its business in the Demised Premises.
Notwithstanding anything to the contrary contained herein, in the case of
emergency, notice required pursuant to this Article may be given orally, or in
any other reasonably due and sufficient manner having regard to the emergency
and the attending circumstances. If any such notice shall not be given in the
manner described in this Lease, then, as soon thereafter as







--------------------------------------------------------------------------------





may be practicable such notice shall be followed up by notice given in the
manner described in herein.




ARTICLE 32. LANDORD'S REPRESENTATIONS


Section 32.1. Landlord hereby represents and warrants to Tenant that as of the
date of execution and delivery of this Lease:


(a) Landlord has not received any notice of, any outstanding violation of any
governmental law, rule, statute, ordinance, or regulation affecting the Demised
Premises, the Building or the Industrial Center in any case which would have an
adverse effect upon Tenant.


(b) Landlord has not received any notice of any confirmed or unconfirmed special
assessments affecting the Demised Premises, the Building or the Industrial
Center.


(c)     Landlord has full power and right to enter into and complete this Lease.


(e) There is no pending or threatened litigation affecting Landlord, the Demised
Premises or the Industrial center which could have a material, adverse impact on
Tenant or Tenant's use and occupancy of the Demised Premises for its intended
purpose.


(f)     Landlord is the owner of the Building and the Industrial Center in fee
simple.






[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



















































--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have set their hands and seals on the
date first written above.






LANDLORD:     TENANT:


Wu/LH 400 American L.L.C.                    IMMUNOMEDICS, INC.
By: GTJ Realty LP, the sole member
By: GTJ GP LLC, the general partner
By: GTJ REIT, Inc., the sole member


signature1.jpg [signature1.jpg] signature2.jpg [signature2.jpg]



























































--------------------------------------------------------------------------------







SCHEDULE "1"


MINIMUM RENT FOR ORIGINAL LEASE TERM




Rent Period
Annual Rent
Monthly Rent
 
1st Lease Year
$479,367.00
$
39,947.25


1 


2nd Lease Year
$479,367.00
$
39,947.25


2 


3rd Lease Year
$479,367.00
$
39,947.25


 
4th Lease Year
$479,367.00
$
39,947.25


 
5th Lease Year
$479,367.00
$
39,947.25


 
6th Lease Year
$522,510.03
$
43,542.50


 
7th Lease Year
$522,510.03
$
43,542.50


 
8th Lease Year
$522,510.03
$
43,542.50


 
9th Lease Year
$522,510.03
$
43,542.50


 
10th Lease Year
$522,510.03
$
43,542.50


 



Minimum Rent for the 11th Lease Year shall be increased based upon the
percentage increase in the Consumer Price Index (as hereinafter defined) during
the preceding twelve (12) month period (the" C.P.I. Increase")and such increased
Minimum Rent shall be the Minimum Rent payable by Tenant for the remainder of
the Initial Lease Term. The term "Consumer Price Index" shall mean the Consumer
Price Index For All Urban Consumers All Items, United States (CPI-U) (1985-87 =
100) seasonally adjusted as published by the United States Department of Labor,
Bureau of Labor Statistics, or any replacement thereof. If the manner in which
the Consumer Price Index is determined by the Department of Labor shall be
substantially revised, an adjustment shall be made in such revised index which
would have obtained if the Consumer Price Index had not been so revised. If the
current yearly average shall no longer be used as an index of 100, such change
shall constitute a substantial revision. If the Consumer Price Index shall
become unavailable to the public because publication is discontinued, or
otherwise, Landlord will substitute therefor a comparable index based upon
changes in the cost of living or purchasing power of the consumer dollar
published by any other governmental agency or, if no such index shall then be
available, a comparable index published by a major bank or other financial
institution or by a university or a recognized financial publication shall be
substituted.


Landlord shall submit a statement to Tenant setting forth the amount of the
C.P.I. Increase, and if such statement is not submitted until after the
commencement of the 11th Lease Year, Tenant shall continue to pay Minimum Rent
at the rate thereof at the end of the 1Oth Lease Year and after receipt of said
statement the Minimum Rent shall be increased in the amount of the applicable
C.P.I. Increase and the first Minimum Rent




1 See 1. 8C.
2 See 1. 8C.


00355322.4





--------------------------------------------------------------------------------





2




payment after receipt of said statement shall include payment of any increases
due for any prior months.





























































































--------------------------------------------------------------------------------











EXHIBIT A


This exhibit is annexed to this Lease and made a part hereof solely to delineate
by outlining and cross-hatching markings the description of the Demised
Premises, Building and the Industrial Center. All areas, dimensions, locations
and conditions are approximate.


(See Attached)layout.jpg [layout.jpg]














EXHIBIT B
(Rules and Regulations)







--------------------------------------------------------------------------------





1. Tenant shall advise and cause its vendors and distributors to deliver all
merchandise in a manner that does not interfere with Landlord's and other
tenant's use and enjoyment of the Industrial Center.


2. All deliveries and pick ups are to be made to designated service or receiving
areas and Tenant shall request delivery trucks to approach their service or
receiving areas by designated service routes and drives.


3. Tractor trailers which must be unhooked or parked must use steel plates under
dolly wheels to prevent damage to the asphalt paving surface. In addition, wheel
blocking must be available for use. Tractor trailers are to be removed from the
loading areas after unloading.


4. Automobiles and other vehicles of Tenant and its employees and agents shall
be parked only in areas designated by Landlord from time to time as "employee
parking." There shall be absolutely no overnight parking of any kind by Tenant
or its employees or agents at the Industrial Center. Landlord shall have the
right to remove or cause to be removed any automobile or other vehicle of
Tenant, its employees or agents that may be parked in any other area not
designated for employee parking or which may be parked overnight. Any such
removal shall be without liability of any kind to Landlord, its agents and
employees and Tenant hereby indemnifies and agrees to hold Landlord free and
harmless against all such liability pursuant to the indemnity provisions
contained in this Lease. Tenant shall, from time to time, upon request of
Landlord, supply Landlord with a list of all automobile models and license plate
numbers owned by its employees and agents.


5. Tenant is responsible for storage and removal of its trash, refuse and
garbage. Tenant shall not dispose of the following items in sinks or commodes:
Hazardous Waste; plastic products (plastic bags, straws, boxes); sanitary
napkins; tea bags; cooking fats, cooking oils; any meat scraps or cutting
residue; petroleum products (gasoline, naphtha, kerosene, lubricating oils);
paint products (thinner, brushes); or any other items which the same are not
designed to receive. All floor area of the Demised Premises, including
vestibules, entrances and returns, loading docks, doors, fixtures, windows and
plate glass, shall be maintained in a safe, neat and clean condition.


6. Tenant shall not permit or suffer any advertising medium to be placed on the
Building's walls, on the Demised Premises' exterior walls or windows, on the
sidewalks or on the parking lot areas or light poles. No permission, expressed
or implied, is granted to expressed or implied, is granted to exhibit or display
any banner, pennant, sign and trade or seasonal decoration of any size, style or
material within the Industrial Center, or outside the Demised Premises.


7. Tenant shall not permit or suffer the use of any advertising medium which can
be heard or experienced outside of the Demised Premises, including, without
limiting the generality of the foregoing, flashing lights, searchlights, loud
speakers, phonographs, radios or television.










No radio, television or other communication antenna equipment or device is to be
mounted, attached, or secured to any part of the roof, exterior surface, or
anywhere outside the Demised Premises, unless Landlord has previously given its
written consent, which may be arbitrarily withheld.





--------------------------------------------------------------------------------







8. Tenant shall not permit or suffer merchandise of any kind at any time to be
placed, exhibited or displayed outside the Demised Premises, nor shall Tenant
use the exterior sidewalks, loading docks or exterior walkways of the Demised
Premises to display, store or place any merchandise. No sale of merchandise by
tent sale, truck load sale or the like, shall be permitted on the Industrial
Center's drives, parking lot or other Common Facilities.


9. Tenant shall not permit or suffer any portion of the Demised Premises to be
used for retail residential, lodging purposes, sleeping, manufacturing, or any
immoral or illegal, purpose.


10. Tenant shall not, in or on any part of the Common Facilities or to other
tenants at the Industrial Center:


(a)     Create a nuisance.


(b) Throw, discard or deposit any paper, glass or extraneous matter of any kind
except in designated receptacles, or create litter or hazards of any kind.


(c) Deface, damage, or demolish any sign, light standard or fixture, landscaping
materials or other improvements within the Industrial Center, or the property of
other tenants, business invitees or employees situated within the Industrial
Center.


11. No additional locks or bolts of any kind shall be placed upon any of the
entrances, doors or windows by Tenant, nor shall any changes be made in existing
locks or the mechanism thereof. Each Tenant must, upon the termination of its
tenancy, restore to Landlord all keys of entrances, doors, offices, and toilet
rooms, either furnished to, or otherwise procured by, such Tenant, and in the
event of the loss of any keys so furnished, such Tenant shall pay to Landlord
the cost thereof and the cost of any locksmith or other service required by
Landlord to obtain access to the Demised Premises, and in the event safes,
closets of other lockable fixtures were installed in the Demised Premises,
Tenant shall give all keys or combinations thereto to Landlord.


12. Landlord shall have the right to prohibit any advertising, signage or other
display by any Tenant which, in Landlord's opinion, tends to impair the
reputation of the Industrial Center or its desirability as an industrial center,
and upon written notice from Landlord, the Tenant shall refrain from or
discontinue such advertising, signage or display.


13. Tenant shall employ only such labor as will not result in jurisdictional
disputes with any labor unions or strikes against or involving Landlord or the
Industrial Center and which shall not cause any conflict with any union contract
to which Landlord or its contractors or subcontractors may be a party.
















EXHIBIT C


INTENTIONALLY DELETED





--------------------------------------------------------------------------------





















































































































EXHIDIT D







--------------------------------------------------------------------------------





TENANT MOVE-IN AND LEASE RENEWAL ENVIRONMENTAL QUESTIONNAIRE




Property Name: _______________________________________________________________
 
Property Address: _____________________________________________________________


Building/Suite Numbers: _______________________________________________________




Instructions: The following questionnaire is to be completed by the Tenant
Representative with knowledge of the planned/existing operations for the
specified building/location. A copy of the completed form must be attached to
all new leases and renewals, and forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessary.


1. PROCESS INFORMATION


Describe planned use (new Lease) or existing operations (lease renewal), and
include brief description of manufacturing processes employed.




2. HAZARDOUS MATERIALS
Are hazardous materials used or stored? If so, continue with the next question.
If not, go to Section 3.0.


2.1 Are any of the following materials handled on the property?
Yes___     No __


(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.) If so, complete this
section. If this question is not applicable, skip this section and go on to
Section 5.0.


__: Explosives             __: Fuels         __: Oils
__:Solvents            __: Oxidizers        __: Organics/Inorganics
__ :Acids            __: Bases         __: Pesticides
__:Gases            __: PCBs        __: Radioactive Materials
__: Other (please specify)
    


2.2     If any of the groups of materials checked in Section 2.1, please list
the specific material(s), use(s), and quantity of each chemical used or stored
on the site in the Table below. If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.















--------------------------------------------------------------------------------





Material
Physical
State (Solid, Liquid, or Gas)
Usage






Container
Size






Number of
Containers






Total
Quantity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.3
Describe the planned storage area location(s) for these materials. Please
include site maps and drawings as appropriate.



3     HAZARDOUS WASTES


Are hazardous wastes generated?     Yes__     No__


If yes, continue with the next question. If not, skip this section and go to
section
4.0.


3.1
Are any of the following wastes generated, handled, or disposed of (where
applicable) on the property?



__ : Hazardous Wastes            __ : Industrial Wastewater
__ :Waste Oils                __ :PCBs
__ : Air Emissions                __ :Sludges
__ : Regulated Wastes            __ : Other (please specify)




3.2     List and quantify the materials identified in Question 3-1 of this
section.


WASTE GENERATED
RCRA listed Waste?
SOURCE
APPROXIMATE MONTHLY QUANTITY
WASTE
CHARAC- TERIZA- TION
DISPOSI- TION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



3.3     Please include name, location, and permit number (e.g., EPA ID No.) for
transporter and disposal facility, if applicable). Attach separate pages as
necessary

















--------------------------------------------------------------------------------











Transporter/Disposal
Facility Name
Facility Location
Transporter (T) or
Disposal (D) Facility
Permit Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



3.4     Are pollution controls or monitoring employed in the process to prevent
or minimize the release of wastes into the environment?     Yes __    No__
If so, please describe.


4.     USTS/ASTS


4.1     Are underground storage tanks (USTs), aboveground storage tanks (ASTs),
or associated pipelines used for the storage of petroleum products, chemicals,
or liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?
Yes __     No __


If not, continue with section 5.0. If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures. Please attach additional pages if necessary.


Capacity
Contents
Year Installed
Type (Steel, Fiberglass, etc.)
Associated Leak
Detection
/Spill Prevention
Measures*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



*Note:                 The following are examples of leak detection/spill
prevention
measures:                     Inventory reconciliation     Leak detection
Integrity testing                 Secondary containment         Cathodic
protection        
system
Overfill spill protection




4.2
Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.



4.3     Is the UST/AST registered and permitted with the appropriate regulatory
agencies?
Yes __     No __


4.4     If so, please attach a copy of the required permits.
If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have







--------------------------------------------------------------------------------





00235687.6










leaked, please state the substance released, the media(s) impacted (e.g., soil,
water, asphalt, etc.), the actions taken, and al remedial responses to the
incident.


4.5     If this Questionnaire is being completed for a lease renewal, have
USTs/ASTs been
removed from the property? Yes __    No __
If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).


4.6
For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or wastes?     Yes __    No __



For new tenants, are installations of this type required for the planned
operations? Yes __ No __


If yes to either question, please describe.




5.     ASBESTOS CONTAINING BUILDING MATERIALS


Please be advised that this property participates in an Asbestos Operations and
Maintenance Program, and that an asbestos survey may have been performed at the
Property. If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material. All personnel and appropriate subcontractors should be notified of the
presence of these materials, and informed not to disturb these materials. Any
activity that involves the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.




6.     REGULATORY




6.1     For Lease Renewals, are there any past, current, or pending regulatory
actions by federal, state, or local environmental agencies alleging
noncompliance with regulations?
Yes __ No __


If so, please describe.




6.2     For lease renewals, are there any past, current, or pending lawsuits or
administrative proceedings for alleged environmental damages involving the
property, you, or any owner or tenant of the property?
Yes __ No __


If so, please describe.




6.3     Does the operation have or require a National Pollutant Discharge
Elimination System
(NPDES) or equivalent permit? Yes __ No __


If so, please attach a copy of this permit.







--------------------------------------------------------------------------------





6.4     For Lease renewals, have there been any complaints from the surrounding
community
regarding facility operations?     Yes __ No __


6.5     Have there been any worker complaints or regulatory investigations
regarding hazardous material exposure at the facility?     Yes __ No __


If so, please describe status and any corrective actions taken. Please attach
additional pages as necessary.


6.6 Has a Hazardous Materials Business Plan been developed for the site?    Yes
__ No __


If so, please attach a copy.




7. CERTIFICATION


I am familiar with the real property described in this questionnaire. By signing
below, I represent and warrant that the answers to the above questions are
complete and accurate to the best of my knowledge. I also understand that the
Owner will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.




Signature:
Name:__________________________________________
Title:_________________________________ Date:_________
Telephone:___________________








PLEASE PROVIDE A COPY OF THE COMPLETED QUESTIONNAIRE TO:











































--------------------------------------------------------------------------------













EXHIBIT E


TENANT MOVE-OUT ENVIRONMENTAL QUESTIONNAIRE


Property Name:
________________________________________________________________________
Property Address:
_______________________________________________________________________
Building I Suite
Number(s):_______________________________________________________________




Instructions: The following questionnaire is to be completed by the Property
Manager prior to/after the Tenant vacates a building/suite or location. A copy
of the completed form must be forwarded to the Owner's Risk Management
Department. Please print clearly and attach additional sheets as necessary.




1.     GENERAL INFORMATION


Property Manager:
Property Management Company:
Regional Manager:




2.     TENANT INFORMATION


Name of Former Tenant:
Lease Date: _______________________________ Move-out Date:
_____________________________




3. INDOOR INSPECTION


The Property Manager is expected to inspect the vacant building/suite of the
tenant. A pre-vacate "inspection" should be performed in advance of the tenant
moving out to ensure that potential environmental issues requiring tenant
response are addressed. Areas that are inaccessible should be noted. The
Property Manager should check the interior of all closets and storage cabinets
for items left by the vacated tenant.


3.1 Upon entering the vacated building(s)/suite(s), did you note any unusual
odors?
Yes __ No __


If yes, please provide a brief description of the odor (rotten eggs, chemical,
etc.), and note possible sources of the odor:
____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________





--------------------------------------------------------------------------------







3.2     Were any chemicals, including janitorial supplies left in the
building/suite(s)?
Yes __ No __


If yes, please provide a list of the items, note their location and note whether
any leakage or staining is apparent (please attach additional sheets as
necessary):
____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


3.3
Are there any known or suspect environmental conditions associated with the
tenant's former activities at the building/suite?





If yes, please identify the location and nature of the environmental conditions:
____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




4.     OUTDOOR INSPECTION


The Property Manager is expected to inspect the exterior and perimeter of the
vacant building/suite of the former tenant.


4.1     Please check each of the applicable items, if observed outside the
former tenant's building/suite:




__: Other Containers                Drums __: Leakage from Transformers
__: g of Trash/Debris Wastes             __: Leakage from Trash Compactor
Oil    
__: Soils/Pavement                Dumpin Reservoir
__: or Stained Vegetation            Stained __: Other
(Specify):__________________
        


For each item checked above, please describe the location, provide a brief
description and estimate the approximate quantity or amount (Attach additional
sheets as necessary.):




4.2 Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of either petroleum products,
chemicals, or liquid wastes present at the vacating tenant's building/suite?
Yes ___ No ____







--------------------------------------------------------------------------------













If yes, please describe capacity, contents, age, type of the USTs or ASTs, as
well any associated leak detection/spill prevention measures. Please attach
additional pages if necessary.


Capacity
Contents
Year Installed
Type ( Steel, Fiberglass, etc.)
Associated Leak
Detection
/Spill Prevention
Measures*
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



*Note:                 The following are examples of leak detection/spill
prevention
measures:                     Inventory reconciliation    Leak detection
Integrity testing                 Secondary containment    Cathodic protection
system
Overfill spill protection


(a)                     Please provide copies of the most recent written tank
integrity test results and/or monitoring documentation, if available.


(b)                     Are there any documented releases associated with the
USTs/ASTs?
Yes ___No ___


If so, please state the substance released, the media(s) impacted (e.g., soil,
water, asphalt, etc.), the actions taken, and all remedial responses to the
incident (Please attach additional sheets as
necessary.):_______________________________________________________________________




4.3 Have USTs/ASTs been removed from the vacated tenant's building/suite?
Yes ___     No ___


If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.)
unless previously provided.


5. ASBESTOS CONTAINING BUILDING MATERIALS


If an asbestos survey is available for the property, please review the
information that identifies the locations of known asbestos containing material
or presumed asbestos containing material. Please note that any tenant activity
that may have involved the disturbance or removal of these materials must be
done by an appropriately trained individual/contractor.


If the available asbestos survey results indicate that asbestos containing
materials (ACMs), and/or





--------------------------------------------------------------------------------







presumed asbestos containing materials (PACMs) have been identified in the
building/suite, please inspect those materials and note those that are damaged
in the space below:





























































































--------------------------------------------------------------------------------







6.    REGULATORY


6.1
Are there any past, current, or pending regulatory actions by federal, state, or
local environmental agencies alleging that the vacated tenant is in
noncompliance with regulations?

Yes _____    No______


If so, please describe.
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________








PREPARED BY:
PLEASE FORWARD THE COMPLETED QUESTIONNAIRE TO:

Signature: ___________________________
Name: ______________
Date: _______________
Title: _________________________________




Company: ______________________________
Telephone: ______________________________
Fax: ___________________________________





